UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 NUTRACEA (Exact name of registrant as specified in its Charter) California 87-0673375 (State of Incorporation) (I.R.S. Employer Identification No.) 6720 N. Scottsdale Road, Suite # 390 Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (602) 522-3000 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934, as amended). YESoNOx State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: As of June 30, 2009, the aggregate market value of the Company’s common stock held by non-affiliates was $38,841,000. Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of January 31, 2011, there were 195,509,109 shares of common stock outstanding. FORM 10-K INDEX PART I Item 1. Business. 4 Item 1A. Risk Factors. 18 Item 1B. Unresolved Staff Comments. 28 Item 2. Properties 28 Item 3. Legal Proceedings. 28 Item 4. (Removed and Reserved) 30 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 31 Item 8. Financial Statements and Supplementary Data. 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A. Controls and Procedures. 44 Item 9B. Other Information. 47 PART III Item 10. Directors, Executive Officers and Corporate Governance. 48 Item 11. Executive Compensation 51 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related ShareholderMatters. 62 Item 13. Certain Relationships and Related Transactions, and Director Independence. 64 Item 14. Principal Accountant Fees and Services 64 PART IV Item 15. Exhibits, Financial Statement Schedules. 66 2 Index FORWARD-LOOKING STATEMENTS This Annual Report includes forward-looking statements that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. These forward-looking statements are not guarantees of future performance and concern matters that could subsequently differ materially from those described in the forward-looking statements. Actual events or results may also differ materially from those discussed in this Annual Report. These risks and uncertainties include those described in “Risk Factors” and elsewhere in this Annual Report. Except as required by law, we undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may arise after the date of this Annual Report. 3 Index Item 1 Business Significant Events The filing of this Annual Report on Form 10-K for the year ended December 31, 2009 (“fiscal 2009”) and the Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2009, June 30, 2009, September 30, 2009, March 31, 2010, June 30, 2010, and September 30, 2010 have been delayed as a result of two primary matters.The first matter is the timing of our October 20, 2009 filing of our Annual Report on Form 10-K for the year ended December 31, 2008 which included restated financial statements as further described therein.The second matter is the voluntary filing for reorganization under Chapter 11 of the United Bankruptcy Code as described below under the heading “Chapter 11 Reorganization”.The Company has devoted substantial internal and external resources in confronting both of these matters. Chapter 11 Reorganization On November 10, 2009, NutraCea (the Parent Company) filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Arizona (the “Bankruptcy Court”), in the proceeding entitled In re:NutraCea., Case No. 2:09-bk-28817-CGC (the “Chapter 11 Reorganization”).None of the Parent Company’s subsidiaries, including its Brazilian rice bran oil operation, Irgovel, were included in the bankruptcy filing.The Parent Company continued to manage its assets and operate its business as “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code.Under the Bankruptcy Code, certain claims against the Parent Company in existence prior to the filing of the bankruptcy petition were stayed during the pendency of the Chapter 11 Reorganization.These claims are reflected in the December31, 2009, balance sheet as “Pre-petition liabilities.” Additional claims arose subsequent to the filing date from the Parent Company’s business operations, its secured borrowing from Wells Fargo Bank, N.A., acting through its Business Credit operating division (“WFBC”), its employment of professionals, its disposition of certain non-core assets (as described below) and its treatment of certain executory contracts.The claim of WFBC, the primary secured creditor of the Parent Company, was secured by perfected liens against the Parent Company’s real and personal property, including, without limitation, its plant and equipment, trade receivables and inventory. The WFBC loan was paid in full as of December 31, 2010. On August 10, 2010, the Parent Company and the Official Unsecured Creditors Committee filed with the Bankruptcy Court an amended plan of reorganization (the “Amended Plan”) in accordance with the Bankruptcy Code. The Amended Plan calls for the payment in full of all allowed claims.Creditors voted overwhelmingly in favor of the Amended Plan and, on October 27, 2010, the Bankruptcy Court entered its order confirming the Amended Plan.The confirmation order became final on November 10, 2010, and the Amended Plan became effective on November 30, 2010.The Parent Company’s payment obligations under the Amended Plan are estimated to total $7 million.It intends to discharge these obligations by selling non-core assets, collecting outstanding receivables, and borrowing on a secured basis.To secure a portion of these payment obligations, unsecured creditors were granted a lien in all of the Parent Company’s assets.The lien is administered and may be enforced by a Plan Agent, who was jointly selected by the Company and the Official Unsecured Creditors Committee.The Plan Agent may, among other things, sell specified assets of the Parent Company if the payment benchmarks set forth in the Amended Plan are not met. GENERAL NutraCea (“we”, “us”, “our”, or the “Company”), a California corporation, is a food ingredient and health company focused on the acquisition, processing and refinement of rice bran and derivative products. The Company has proprietary intellectual property that allows us to process and convert rice bran, one of the world’s most underutilized food resources, into a highly nutritious ingredient, stabilized rice bran (“SRB”) that has applications in various food products. Our target markets are food manufacturers, nutraceuticals and animal nutrition. It is also used as a stand-alone product that can be sold through non-related entities with distribution into the market place, both domestically and internationally. These products include food supplements and medical foods, or “Nutraceuticals,” which provide health benefits for humans and animals based on SRB and SRB derivatives. We believe that SRB products can deliver beneficial physiological effects. We are continuing to pursue ongoing clinical trials and third party analyses in order to further support the uses for and effectiveness of our products. 4 Index In February 2008, we acquired 100% ownership of Industria Riograndens De Oleos Vegetais Ltda. (“Irgovel”), a limited liability company organized under the laws of the Federative Republic of Brazil, which operates a rice-bran oil manufacturing facility in Pelotas, Brazil (see Note 11 to the Consolidated Financial Statements included herein).Concurrent with that acquisition we began reporting in two business segments; the NutraCea segment which manufactures and distributes ingredients primarily derived from SRB and the Irgovel segment which manufactures rice-bran oil and fatted and defatted SRB products in Pelotas, Brazil (see Note20 to the Consolidated Financial Statements included herein). Our NutraCea segment is primarily engaged in the manufacturing of SRB at four locations in California and Louisiana (a fifth location in Texas was closed in May 2009) for various consumptive uses. In addition, we have the capability to custom manufacture various grain based products for human food ingredient companies at our facility in Dillon, Montana. Our Phoenix, Arizona facility, which became operational in February 2009, was not brought into full production and was sold in 2010. We have specialized processing equipment and techniques for the treatment of rice grain products to cook, convert, isolate, dry and package finished food ingredients used in the formulation of health food and consumer food finished products. NutraCea RiSolubles, a highly nutritious, carbohydrate and lipid rich fraction, is produced at our Dillon, Montana facility along with RiFiber, a fiber rich derivative and RiBalance, a complete rice bran nutritional package. NutraCea believes that these manufacturing capabilities are unique among grain processors, with custom processing capabilities suited to numerous food applications.In May 2008, NutraCea was granted USDA/FSIS approval to use SRB as an enhancer into meat products such as meat and poultry sausages that contain binders, nugget-shaped patties, meatballs, meatloaf, and meat and poultry patties.Sales of human food products were approximately 51.9% of total sales in the NutraCea segment in 2009, while the balance of 48.1% of sales made were of animal food products.Our Dillon facility which consists of land, building and equipment isavailable for sale as of December 31, 2009. Our Irgovel segment manufactures rice-bran oil (“RBO”) and fatted and defatted rice bran (“DRB”) products for both the human and animal food markets in Brazil and internationally.Irgovel owns the largest rice bran processing facility in South America and is the only Brazilian company to produce oil from rice for human consumption.The extraction of oil from rice bran produces crude RBO and with further refining results in human edible RBO. After extraction, the resulting DRB can be sold into either the human or animal nutrition food channels. Sales of human food products were approximately 21.11% of total sales in 2009, industrial oils were approximately 42.21% of sales, and the remaining 36.68% of sales was of animal food products. In January 2011, NutraCeasold approximately 35.6% of its ownership of Nutra SA LLC, the 100% owner of Irgovel to AF Bran Holdings-NL LLC and AF Bran Holding LLC (see Note 11 to the Consolidated Financial Statements included herein). The combined company is a vertically integrated company combining the manufacturing, product development, and marketing of a variety of products based upon the use of SRB, rice-bran oil extraction and rice bran formulations. We generated approximately $33.2 million, $35.2 million, and $12.7 million in revenue for the years ended December 31, 2009, 2008 and 2007, respectively. We reported a net loss for the years ended December 31, 2009, 2008 and 2007 of $32.2 million, $64.7 million and $18.0 million, respectively. Our net operating loss, or NOL, carry-forwards expire for federal tax purposes at various dates from 2011 through 2023, and expire for state tax purposes in 2010 through 2018 (see Note 18 to the Consolidated Financial Statements included herein). RiceX™ and RiceX Solubles™ are our registered trade names. TheraFoods®, ProCeuticals®, NutraGlo®, NutraBeauticals®, Mirachol®, Max “E” ®, Max “E” Glo®, StaBran®, RiSolubles® and RiceMucil®, are some of our registered trademarks. In total, we have twenty four registered trademarks. In addition to our trade names and our trademarks, we hold patents to the production of Beta Glucan and a micro nutrient enriched rice bran oil process. We also hold patents to a method to treat high cholesterol, to a method to treat diabetes and on a process for producing higher value fractions (“HVF”) from SRB (see PATENTS AND TRADEMARKS below). We relocated our headquarters to Phoenix, Arizona in April 2007, replacing the office space previously occupied in El Dorado Hills, California.We relocated our corporate offices again in December, 2009 to their current location at 6720 N. Scottsdale Rd., Scottsdale, AZ 85253.As of December31, 2009, we occupy approximately 12,000 square feet of executive office space in Scottsdale, and 28,000 square feet of laboratory, warehouse and production facilities in West Sacramento, California. Additionally, we own a rice-bran manufacturing facility in Mermentau, Louisiana and lease another in Lake Charles, Louisiana, and own a second stage (“Stage II”) production facility in Dillon, Montana.Our Dillon facility which consists of land, building and equipment is available for sale as of December 31, 2009.We sold our Stage II Phoenix, Arizona facility in September 2010.Our two other rice-bran manufacturing facilities are co-located within supplier rice mills in Arbuckle and West Sacramento, California.Our Irgovel subsidiary is comprised of several facilities on approximately 20 acres in Pelotas, Brazil. 5 Index HISTORY We originally incorporated on March18, 1998 in California as Alliance Consumer International,Inc. We conduct the business previously carried on by NutraStar Technologies Incorporated (“NTI”), a Nevada corporation that was formed and started doing business in February2000 and is now our wholly-owned subsidiary. On December14, 2001, NTI effected a re-organization with the inactive publicly-held company, Alliance Consumer International,Inc., and the name was changed to NutraStar Incorporated. As a result of the re-organization NTI became a wholly-owned subsidiary of NutraStar Incorporated and NutraStar Incorporated assumed the business of NTI. On April27, 2000, NutraStar formed NutraGlo Incorporated, or NutraGlo, a Nevada corporation, which was owned 80% by NTI and 20% by NaturalGlo Investors L.P. During 2001, NutraGlo started marketing, manufacturing and distributing one of our products to the equine market. In 2002, we issued shares of our common stock to NaturalGlo Investors L.P. in exchange for the remaining 20% of the common stock of NutraGlo. As a result, NutraGlo is now a wholly-owned subsidiary of NTI. On October1, 2003, NutraStar Incorporated changed its name to NutraCea and the common stock began trading on the OTCBB. Our common stock stopped trading on the OTCBB in May 2009 and is currently trading in the over-the-counter “pink sheets” under the symbol “NTRZ.” On October 4, 2005, we acquired RiceX in a merger transaction with RiceX surviving the merger as our wholly-owned subsidiary. In the merger, the shareholders of RiceX received 28,272,064 shares of NutraCea common stock in exchange for 100% of the shares of RiceX common stock, and NutraCea assumed the outstanding RiceX options and warrants, which became options and warrants to purchase a total of 11,810,496 shares of NutraCea common stock.Our acquisition of RiceX provided us with our first SRB manufacturing plant in West Sacramento, California, and our first Stage II facility in Dillon, Montana. In April 2007 we acquired 100% ownership of Grainnovations, Inc., a privately held company in Freeport, Texas, which manufactures SRB pellets for equine customers and other SRB products (see Note 11 to the Consolidated Financial Statements included herein). In May 2009, we closed this leased facility and sold the related equipment. In June 2007 we formed Grain Enhancements, LLC, a joint venture to produce and distribute SRB products in Southeast Asia (see Note 11 to the Consolidated Financial Statements included herein).We have a 47.5% ownership interest in Grain Enhancements. In December 2007, we formed Rice RX, LLC, and Rice Science, LLC, in which we hold a 50%, and 80% interest, respectively (see Note 11 to the Consolidated Financial Statements included herein).We formed Rice RX, LLC and Rice Science, LLC with a minority partner, to develop, acquire, and commercialize certain SRB isolates. In February 2008 we acquired Irgovel, our rice-bran oil processing plant in Pelotas, Brazil. In January 2011, NutraCeasold approximately 35.6% of its ownership of Nutra SA LLC, the 100% owner of Irgovel to AF Bran Holdings-NL LLC and AF Bran Holding LLC (see Note 11 to the Consolidated Financial Statements included herein). In March and June 2008 the Company acquired a total of 51% interest in PT Panganmus Inti Nusantara (“PIN”), an Indonesian company in order to build a wheat mill incorporating our wheat stabilization technology (see Note 11 to the Consolidated Financial Statements included herein).PIN owns land and permits necessary for the construction of such a facility in Kuala Tnajung, Medan, and North Sumatra, Indonesia. On July 23, 2009, we sold our entire interest in PIN. 6 Index PRODUCTS The NutraCea Process stabilizes rice bran, which is the portion of the rice kernel that lays beneath the hull and envelopes the endosperm (white rice). Rice bran contains a significant portion of the nutritional value of rice.However, without stabilization, the nutritional value of rice bran is lost shortly after the milling process.This is due to the lipase-induced rancidity caused by the rice milling process.Consequently, this rich nutrient resource is sold as low value animal feed.The NutraCea Process deactivates the lipase enzyme and stabilizes the rice bran giving it a shelf life of a minimum of one year.Other competing processes have the ability to inactivate lipases to various degrees and therefore provide stability for a limited amount of time. The NutraCea Process thoroughly inactivates these enzymes leading to extended shelf stability while preserving the large array of antioxidants and other nutrients found in rice bran. The NutraCea Process has enabled the Company to develop a variety of nutritional food products, including its primary product, NutraCea® Stabilized Rice Bran.NutraCea® SRB meets microbiological standards for human consumption.Our customers include consumer nutrition and healthcare companies, domestic and international food companies, and companion animal feed manufacturers. We produce stabilized, nutrient-rich rice bran and derivatives that are used in a wide variety of new products. These include: NutraCea Stabilized Rice Bran: Stable whole rice bran and germ. This is our basic SRB product that is both a food supplement and an ingredient for cereals, baked goods, meat extenders, companion animal feed, health bars, etc. It is also the base material for producing NutraCea Solubles, oils and NutraCea Fiber Complex. NutraCea Stabilized Rice Bran Fine: This is the same product as the NutraCea SRB, except that it has been ground to a particle size that will pass through a 20 mesh screen. It is used primarily in baking and pasta applications. NutraCea Stabilized Rice Bran Extra Fine: This is the same product as the NutraCea SRB, except that it has been ground to a particle size that will pass through an 80 mesh screen. It is used primarily in baking and pasta applications. NutraCea RiBalance: A modified carbohydrate converted NutraCea SRB that is more functional in baking and mixed health drink applications. This product contains all of the nutrient-rich components of NutraCea SRB. NutraCea RiSolubles: A highly concentrated water dispersible carbohydrate and lipid rich fraction component of NutraCea SRB.This product contains only a small amount of fiber and is a concentrated form of the vitamins and nutrients found in NutraCea SRB. NutraCea Fiber Complex (RiFiber): Nutrient-rich insoluble fiber source with associated nutrients. This product, designed for use by the baking and health food markets, is the remaining ingredient when NutraCea SRB is processed to form NutraCea Ri-Solubles. NutraCea Baby Cereal: A comprehensive line of signature branded and private label baby cereals, marketed both to domestic and international customers.Available in Organic or conventional grains, these cereals can be fortified and/or fruited to meet customer needs. Premium quality greattasting large flakes create a significant point of difference.The Company sold its cereal product producing equipment and building on March 2010 and September 2010, respectively. In addition to the above, rice bran can be further processed into edible grade vegetable oils and defatted rice bran. NutraCea Rice Bran Oil: Nutrient-rich oil made from NutraCea SRB. This oil has high smoke and flash points which provides a very long fry life, is not readily absorbed into food, is naturally trans fat free, and provides excellent nutritional qualities.It is sold into consumer, food services, and industrial segments. NutraCea Defatted Bran (DRB): Low fat bran that does not contain rice bran oil. This is a product designed for use by the baking industry for its high fiber nutritional benefits which include a balanced amino acid profile, high fiber content, and high mineral content. DRB is also sold as a primary ingredient for animal feed formulations. Higher Value Fractions: Nutraceutical-like compounds naturally occurring in NutraCea SRB and Rice Bran Oil that provide specific health benefits. Tocopherols, tocotrienols, gamma oryzanol, lecithin, and phytosterols are some of the antioxidant-rich fractions that are found in rice bran and are enhanced by stabilization. Gamma oryzanol has a variety of uses as a nutraceutical and is unique to rice bran in terms of the quantity available. 7 Index INDUSTRY BACKGROUND By definition, nutraceuticals are products from natural sources that have biologically therapeutic effects in humans and animals. These compounds include vitamins, antioxidants, polyphenols, phytosterols, oryzanols, as well as macro and trace minerals. The NutraCea Process provides SRB and rice bran oil that are good sources for some of these compounds, including tocotrienols, a highly potent antioxidant form of vitamin E, and gamma-oryzanol, which is found in significant amounts in rice bran. Among other things, these compounds act as potent antioxidants. SRB and its derivatives also contain high levels of B-complex vitamins and beta-carotene, a vitamin A precursor. SRB also contains high levels of carotenoids and phytosterols, both of which are essential fatty acids, a balanced amino acid profile and soluble and insoluble fiber which promote colon health. See section “Benefits of NutraCea Stabilized Bran” for additional information. As the market becomes more aware of the value of our ingredients and proprietary formulations we believe demand for our products will increase materially. Since SRB is a safe food product, we believe that its beneficial effects can be obtained with no known deleterious side effects, such as those that may be present in pharmaceuticals. Many physicians have taken an interest in our nutraceutical products as a means of offering alternative or complementary approaches for treating serious healthcare problems. If further clinical trials support the beneficial effects of our nutraceutical and medical foods products and if the medical community widely endorses such use of our products, we believe that our products, in certain situations, may be used as a nutritional therapy either prior to or as a complement to traditional pharmaceutical therapies for the treatment of a variety of ailments including diabetes and coronary heart disease.NutraCea continues to further explore the pharmaceutical potential of the thousands of compounds found within rice bran. Rice bran oil, or RBO, is a vegetable oil that falls into two primary areas of use. In crude form, it has multiple industrial applications. Refined further to human edible grade level, RBO becomes a high quality cooking oil and food ingredient that has been used for many years. The RBO extraction process utilized at our Brazilian facility uses a chemical extraction process to separate the oil from the raw bran resulting in crude RBO. Additional refinement can involve degumming, neutralization, bleaching, de-waxing and deodorizing. This “bio-refining” process results in numerous other marketable products in addition to the actual oil. THE IMPORTANCE OF RICE Rice is the staple food for approximately 70% of the world’s population, and is the staple food source for several of the world’s most populous countries. Asia accounts for roughly 90% of the global rice production, with its primary producer being China. China is the world’s number 1 rice producer, outputtingapproximately 190 million metric tons of paddy rice annually.Globally, the United States ranks about 12th in production of rice atapproximately 9 million metric tons annually. World rice production constitutes more than one quarter of all cereal grains produced worldwide. The United States accounts for less than 2% of the world’s riceproduction. 90% of the world rice tonnage is produced in 13 countries with aggregate populations of 3.2 billion people (according to the USA Rice Federation, Rice Notes). Approximately 75% of all rice production occurs in China, India, South East Asia, Africa and South America. Combined, these regions have a population of 2.3 billion people (nearly 50% of the world’s population), and an average per capita gross domestic product of $2,000 (less than one tenth of the U.S. average). Malnutrition is a common problem in this group of nations, particularly for people located in rural villages where subsistence rice farming is a primary livelihood. Transportation and storage are poor. Consequently, locally grown rice is consumed locally and the amount of food available varies widely over time with changes in seasons and weather. Children are especially susceptible to variations in local agricultural output due to their heightened nutritional needs and dependency on others for food. Per capita rice consumption in many of the poorer rice belt countries exceeds one pound per day. 8 Index RICE PROCESSING AND RICE BRAN STABILIZATION When harvested from the field, individual rice kernels (or spikelets) are temporarily stored in common receiving locations such as farm silos for future delivery to grain dryers or area rice mills.At this stage, large quantities of individual rice kernels are collectively called “paddy rice”, or “rough” rice. In this form, the rice kernel is fully enveloped by the rice hull, which serves as a protective cover, shielding the inner rice kernel from damage. After storage and drying if necessary, paddy rice is cleaned of foreign material (scalping, de-stoning and aspiration) just before it enters the first stage of milling, or paddy huskingIn the paddy husker, the hull is removed from rough rice by differential speed rubber rollers.Loosened hulls are carried off by aspiration. After husking, a paddy separator uses a reciprocating motion to separate normal brown rice kernels (caryopsis) from lighter, damaged kernels. In the second stage of milling, the outer brown layers of bran are removed from the inner white starch endosperm by an abrasive or frictional milling process which produces a milled, white rice kernel. After milling, white rice is typically sorted by size to remove broken pieces of rice kernels (brewers and second heads) from whole pieces, as well as color sorting to remove discolored kernels.Additional stages may be required (per customer specifications) to polish the white rice to a smooth surface. Raw rice bran collected from the milling process is composed of rice germ and several sub-layers (pericarp, testa, nucellus and aeurone) surrounding the white starchy endosperm, commercial rice branmakes upapproximately 10%by weight of rough rice. As brown rice is milled into white rice, the oils present in raw rice bran come into intimate contact with native lipase enzymes that are naturally present in the rice kernel. These lipase enzymes initiate a rapid hydrolysis of the oil, converting oils (triglycerides) into monoglycerides, diglycerides and free fatty acids, (FFA). As the FFA content builds in raw rice bran, the bran becomes unpalatable and off flavors (rancidity) begin to develop. If left unchecked, enzymatic degradation at normal room temperatures, can increase the FFA levels to 5-8% within 24 hours and can continue at a rate of approximately 4-5% per day thereafter. Enzymatic degradation is the most serious form of degradation of raw rice bran.Rice bran stabilization (Stabilization) is the process of carefully deactivating native enzymes, which prevents the increase of FFA due to enzymatic activity.Stabilization is critical in the preservation of a potentially important nutrient source that is largely wasted today. There have been a number of attempts to develop rice bran stabilization techniques, including the use of chemicals, microwave heating, or variations of existing extrusion technology. We believe each of these efforts results in an inferior product that either does not remain stable for a commercially reasonable period of time, or the nutrients in the bran are lost to processing, thereby significantly reducing the nutritional value in the bran. THE NUTRACEA PROCESS The NutraCea Process uses proprietary innovations to create a combination of temperature, pressure and other conditions necessary to thoroughly deactivate enzymes without significantly damaging the structure or nutrient content of bran.This means that higher value compounds in bran, such as oils, proteins and phytonutrients are left undamaged and are available for utilization. The NutraCea Process does not use chemicals to stabilize raw rice bran. NutraCea stabilizers are designed to be installed on the premises of any two or three-stage rice mill so that pneumatic conveyor systems can immediately carry the freshly milled, raw rice bran to the NutraCea stabilizer. Process Logic Controllers maintain exact process conditions within the prescribed pressure/temperature regime. In case of power failure or interruption of the flow of fresh bran into the system, the electronic control system is designed to purge the equipment of materials in process and resume production only after proper operating conditions are re-established. Stabilized bran (SRB) leaving our system is then discharged onto cooling units specifically designed to control air pressure and humidity. Cooled SRB can be loaded into bulk hopper trucks for large volume, local customers, or sent by pneumatic conveyor to a bagging unit for packaging into 50 lb and 2,000 lb sacks. Each stabilization module can process approximately 2,000 pounds of NutraCea Bran per hour and has a capacity of over 5,700 tons per year. Stabilization production capacity can be doubled or tripled by installing additional NutraCea units sharing a common conveyor and stage system, which we believe can handle the output of the world’s largest rice mills. We have developed and tested a smaller production unit, which has a maximum production capacity of 840 tons per year, for installation in countries or locations where rice mills are substantially smaller than those in the United States. 9 Index BENEFITS OF NUTRACEA SRB, DRB AND RICE BRAN OIL Stabilized Rice Bran (SRB) is a rich source of protein, oil, vitamins, antioxidants, dietary fiber and other nutrients. The approximate composition and caloric content of NutraCea SRB is as follows: Fat 18%-23% Protein 12%-16% Total Dietary Fiber 23%-35% Soluble Fiber 2%-6% Moisture 4%-8% Ash 7%-10% Calories 3.2 kcal/gram Rice bran is unique in the plant kingdom. Its protein is hypoallergenic and contains all of the essential amino acids, the necessary building blocks of protein in the body. Rice bran contains approximately 20% oil, which has a favorable fatty acid composition and excellent heat stability. Rice bran oil contains essential fatty acids and a broad range of nutraceutical compounds that have been demonstrated to have therapeutic properties. Defatted Rice Bran (DRB) contains many of the same nutritional and functional benefits as SRB, except that the oil has been removed.This is important for several ingredient applications where SRB’s oil content could present food formulation challenges.By removing oil from SRB, nutritionists have greater options to formulate DRB into breakfast bars, calorie reduced foods and low fat baking applications.Additionally, DRB is ideally suited for downstream enzymatic processing, transforming DRB into an ideal feedstock for protein concentrates. Rice bran oil (RBO) as extracted from stabilized rice bran can be utilized in a variety of edible and industrial oil applications.With proper processing, RBO becomes a high quality cooking oil possessing beneficial high temperature frying characteristics.RBO has a unique fatty acid content that imparts improved oxidative stability as compared to other vegetable oils such as soy or cottonseed giving it advantages when used in food applications.The RBO extraction process utilized at our Brazilian facility uses a conventional solvent extraction process to separate oil from raw bran, resulting in crude RBO available for sale to industrial markets or other processors. Additional refining processes done in Brazil can involve degumming, neutralization, bleaching, de-waxing and deodorizing. A “bio-refining” process approach results in numerous marketable co-products in addition to the actual end product. Nutraceuticals are food constituents that have human therapeutic effects. Some of these compounds include a highly potent anti-oxidant form of Vitamin E called “tocotrienols,” and gamma oryzanol, which is found in rice bran in large quantities. These compounds are potent antioxidants that have been shown to aid in reducing damage from free radicals in the body. NutraCea SRB also contains very high levels of B-complex vitamins, betacarotene (a vitamin A precursor), other carotenoids and phytosterols, as well as both soluble and insoluble fiber. We have been assigned eight U.S. patents relating to the production or use of nutraceutical HVF products (see PATENTS AND TRADEMARKS below). BUSINESS STRATEGY Our goal is to become a significant global producer and marketer of SRB, DRB, RBO and their derivatives. We produce these products in manufacturing facilities we own or through other arrangements (see SUPPLY AND MANUFACTURING below). We intend to vigorously protect our process and products through both trade secret protection and through patent and trademark protection (see PATENTS AND TRADEMARKS below). We believe that clinical support for SRB and DRB products will further enhance the value of our products as nutraceuticals and functional food ingredients. Finally, we intend to aggressively market our products in four distinct market segments. These areas are functional food ingredients (SRB, DRB and RBO), nutraceuticals (Stage II products), animal nutrition (SRB and DRB) and RBO processing derivatives (distilled fatty acids, waxes and industrial oils).In pursuit of these goals, we have focused and will continue to focus our marketing and development efforts worldwide. 10 Index SALES AND MARKETING As of December 31, 2009, we have a Senior Vice-President of Sales andMarketing and sevendomestic sales representatives.In addition, we have one equine marketing representative in Europe and specialized meat and poultry consultants in the U.S. and Europe.These specialized consultants assist in meat and poultry application research and development and potential qualified customer introductions. We will continue to develop breadth and depth of relationships in efforts to increase sales volume. Because of the potential significance for SRB inclusion in meat and poultry, we have enlisted the services of a Strategic Protein Application Specialist from The Netherlands to help research and establish manufacturing processes, identify new SRB meat applications, and market to key international contacts.We have also secured the services of PHD Technologies LLC to focus on North American meat and poultry application development, marketing support, and customer training programs. During 2009, approximately 19 percent of our net products sales of our NutraCea segment were to regions outside of the United States while approximately 3 percent of our net product sales of our Irgovel segment were to regions outside of Brazil. Information on net sales to unaffiliated customers and long-lived assets attributable to our geographic regions is included in Note20 of Notes to Consolidated Financial Statements. Functional Food Ingredients The functional food market in the United States is $16 billion and we estimate that this represents more than a $100 million annual market share opportunity for us. Premium ingredient manufacturers are in high demand and we are strategically positioned to take advantage of this growing and sustainable market opportunity. Our proprietary technology and product patents represent extremely valuable assets for achieving strategic leverage in this industry segment. NutraCea SRB and DRB are economical, all natural food products that contain a unique combination of oil, protein, carbohydrates, vitamins, minerals, fibers, and antioxidants that enhance the nutritional value of popular consumer products.Foods that are ideally suited for the addition of NutraCea SRB and DRB to their products include processed meats, cereals, baked goods, breadings, and batters.NutraCea’s SRB inclusion in breadings and batters results in a reduction in oil uptake, higher moisture retention, improved nutritional profiles, and reduced costs. In 2008, NutraCea received USDA/FSIS approval to provide rice bran as an enhancer into meat products such as meat and poultry sausages that contain binders, nugget-shaped patties, meatballs, meatloaf, and meat and poultry patties. NutraCea’s SRB is replacing functional ingredients like soy protein isolate, soy protein concentrate, modified food starch, pea protein and mustard flour at a fraction of the costs. With strong application benefits such as reduced cost per unit, increased product yield, and reduced purge, NutraCea’s SRB has a strong marketing position in the US meat market and an even stronger position outside the US where non-meat ingredients make up a larger percentage of meat products. Nutraceuticals Nutraceuticals are plant-derived substances with pharmaceutical-like properties, including vitamins and dietary supplements. NutraCea SRB can be used as a nutraceutical to provide certain specific nutrients or food components (including antioxidants, oryzanols, Vitamin E, Vitamin B, and bran fiber) or to address specific health applications such as cardiovascular health, diabetes control, fighting free radicals, and general nutritional supplementation. Our ingredient products are primarily sold to consumer nutrition and healthcare companies, national nutritional retailers, and multi-level personal product marketers. Animal Nutrition NutraCea SRB and DRB are marketed as feed ingredients in the U.S. and international animal nutrition markets. NutraCea SRB and DRB are used as equine feed ingredients and have proven to provide a safe, all natural energy source which assists in lowering glycemic response, improving stamina through being a ready available low starch energy component, and improving overall coat bloom through its essential fatty acid and amino acid profiles. Show and performance horses represent the premium end of the equine market and represent a more than $100 million annual market share opportunity. In 2008, NutraCea extended its Natural Glo equine products line with Natural Glo Rice Bran Oil.Current animal nutrition products include: Natural Glo, Natural Glo Rice Bran Oil, Equine Shine, Satin Finish, and Max-E-Glo.Additionally, we opened and continued to pursue new markets in the $50 billion per year pet food market and are finding strong interest and rapid adoption in wildlife (deer & wild bird), show animal, and specialized piglet diets in both the commercial and integrated markets. 11 Index Rice Bran Oil Processing Derivatives SRB contains approximately 15-20% oil. Through a solvent extraction process, the oil is removed from bran resulting in crude RBO and defatted rice bran (DRB). Crude RBO is further refined to a finished grade edible oil that is primarily sold as a high end vegetable oil for cooking, as well as a human food ingredient for various products. Virtually every refining step produces valuable co-products that are of great interest to industrial customers.One of the more important co-products is known as distilled fatty acids which are being sold to several industrial customers.In addition, we plan to dry wet gums to produce food grade lecithin, which will be unique in that it is GMO free and non soybean based.We continue to expand our marketing of RBO both domestically in Brazil and globally. We estimate that the global market for vegetable oils is approximately $160 million and will continue to rise as the world’s underdeveloped society’s move towards westernized eating habits. Private Label Through 2009, we manufactured and marketed private label baby cereal to retail in the US and abroad.We entered into the private label baby cereal market to utilize excess capacity at our Dillon, MT facility.In March 2010 we sold the cereal business to a major competitor.In addition, we sold the cereal production equipment located in our idle Phoenix, AZ facility to this same buyer.These sales were completed during our Chapter 11 Reorganization with proceeds used to reduce bank debt and fund our ongoing business operations.We continue to manufacture baby cereal in our Dillon, MT facility for the buyer of our cereal business assets under a tolling agreement.Our decision to exit the baby cereal business was a strategic move away from a non-core business.As a term of the sale NutraCea is prohibited from re-entering the baby cereal segment or assisting others in doing the same. Domestic Initiatives Our main domestic initiative for 2009 was to focus on the sale of non-core assets as part of our bankruptcy filing on November 10, 2009. Those sale efforts included the marketing of: (1) the cereal business and the related equipment located in the Phoenix building, (2) the animal nutrition equine brands and related inventories and (3) the Phoenix building. These non-core assets were sold in 2010. In addition, we relocated our corporate headquarters and initiated a reduction in the corporate office workforce to materially reduce our overhead expenses. International Initiatives Due to NutraCea’s focus on domestic issues associated with changes in management leadership and the November 2009 bankruptcy filing, NutraCea did not devote substantial resources to international sales and marketing. However, in spite of domestic distractions, we continued ongoing discussions with possible international customers and pursued new distributor relationships. We continue to look at ways to improve profitability at Irgovel and are now speaking with potential customers throughout Asia and other parts of the world in an effort to increase export sales of rice oil produced in Pelotas.We believe that broader international sales would provide a higher price than the current local markets and would also be a natural hedge against currency fluctuations.We expect these efforts to result in material export crude RBO sales in the future. In January 2011, NutraCea sold approximately 35.6% of its ownership of Nutra SA LLC, the 100% owner of Irgovel to AF Bran Holdings-NL LLC and AF Bran Holding LLC (see Note 11 to the Consolidated Financial Statements included herein). In June 2007, we entered into a joint venture with an Indonesian company to construct Rice Bran Stabilization facilities in Southeast Asia.Although we originally expected the facility to be operational in the fourth quarter of 2008, this initiative has been suspended pending further analysis and discussion with our partner. There can be no assurance that these international initiatives will be achieved in part or whole, however management continues its efforts to formalize its relationship within these countries to further its business objectives. 12 Index CUSTOMERS For the twelve months ended December 31, 2009, one customer accounted for a total of 14.7% of the Company’s sales. At December 31, 2009, one customer accounted for 14.1% of the Company’s accounts receivable. For the twelve months ended December 31, 2008, one customer accounted for a total of 14.8% of the Company’s sales. At December 31, 2008, one customer accounted for 20.0% of the Company’s accounts receivable. Although the loss of any one of these customers could have a material adverse effect on our revenues and results of operations, we continue to diversify our customer base in an attempt to mitigate the concentration of customers. Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of trade accounts receivable and notes receivable. The Company performs ongoing credit evaluations on our customers’ financial condition and generally does not require collateral. SUPPLY AND MANUFACTURING Initial production of SRB We purchase raw rice bran from multiple suppliers. These include Farmers’ Rice Cooperative in Sacramento, California, ADM Rice in Arbuckle, California, Louisiana Rice Mill in Mermentau, Louisiana, Farmers’ Rice Milling in Lake Charles, Louisiana, and until its closure in May 2009, American Rice, Inc. in Freeport, Texas. Pursuant to our agreements our stabilization machinery is physically located within or adjacent to the rice processing plants and the rice bran by-product is directly transferred to our machinery for stabilization without the need for shipping. The relationship with the rice mills are symbiotic, as the rice manufacturer searches for raw rice bran marketing channels while we have ready access to raw bran. We believe suitable alternative supply arrangements are readily available if needed. Stage II production of SRB As required, we ship NutraCea SRB from our warehouse in California to our plant in Dillon, Montana for further processing into NutraCea RiSolubles, NutraCea RiBalance and NutraCea RiFiber. Since the end of 2005, we installed additional equipment at the Dillon, Montana facility which increased our production of NutraCea RiSolubles and NutraCea RiFiber by more than 150%, to a capacity of 5,000 tons per year. The Dillon, Montana facility which consists of land, building and equipment is available for sale. Every food product that we manufacture is produced under published FDA and USDA regulations for “Good Manufacturing Practices.” The Company has extensive processes and programs to oversee product quality. Product samples for each product code are frequently analyzed for adherence to a predetermined set of product microbiological and attribute specifications and each lot is released only when it demonstrates its compliance with specifications. RESULTS OF TRIALS AND SCIENTIFIC RESEARCH The beneficial attributes of SRB, including the RiSolubles® and RiFiber® Nutritional Supplements, have been studied and reported by several laboratories, including Medallion Laboratories, Craft’s Technologies, Inc., Southern Testing & Research Laboratories, and Ralston Analytical Laboratories. NutraCea has no affiliation with any of the laboratories that performed these studies but did pay for certain portions of these studies. These analyses have verified the presence of antioxidants, polyphenols, and phytosterols, as well as beneficial macro and trace minerals, in NutraCea’s SRB products. Antioxidants are compounds which scavenge or neutralize damaging compounds called free radicals. Polyphenols are organic compounds which potentially act as direct antioxidants. Phytosterols are plant-derived sterol molecules that help improve immune response to fight certain diseases. A 57-subject clinical trial conducted by Advanced Medical Research with funding by NutraCea suggested that consumption of NutraCea’s RiSolubles® and RiceMucil® Nutritional Supplements may lower blood glucose levels of type 1 and type 2 diabetes mellitus patients and may be beneficial in reducing high blood cholesterol and high blood lipid levels. If warranted, NutraCea may develop products which address the use of SRB products as medical foods for, and to potentially make health benefit claims relating to, the effects of dietary rice bran on diabetes and cardiovascular disease. 13 Index Through several consulting physicians, NutraCea has relationships with several medical institutions and practicing physicians who may continue to conduct clinical trials and beta work for its products. Some of these previous clinical trials are reviewed in an article published in the March 2002 issue of the Journal of Nutritional Biochemistry. The trials produced positive results by showing that the levels of blood lipids and glycosylated hemoglobin were reduced. Subsequently, three domestic and six international patents were issued to NutraCea on the strength of these clinical trials. The W. F. Young Company, distributors of Absorbine® Equine Pain Relief Products, sponsored a 50-horse equine clinical trial, which demonstrated NutraCea’s Absorbine Flex+® Equine Products to be effective products for treating joint degeneration as well as inflammation in horses. NutraCea has an on-going immune system response study for HIV patients at the Haddassah Medical University in Israel.This study was initiated due to mounting anecdotal evidence obtained from NutraCea’s humanitarian efforts in Africa that RiSolubles seems to boost energy levels in HIV infected individuals, also helping them gain weight and regain relatively normal lifestyles.We caution that no causal relationship has yet been proven and that RiSolubles does not reverse infection by HIV.The study, with a medically reviewed, statistically validated protocol, is intended to provide a definitive answer.Assuming no unexpected delays in the study, initial results are expected toward the end of 2011 or early 2012. In December 2007, we formed Rice Science, LLC (“RS”), a Delaware LLC with Herbal Science Singapore PTe. Ltd. (“HS”) to develop nutraceutical extracts and pharmaceutical chemistries from NutraCea SRB.HS utilizes sophisticated methodologies in the identification and isolation of specific biologically active compounds that have been tested for effectiveness against specific disease conditions. Thus far, it is apparent that SRB contains a large number of novel, potentially active compounds that will be the target of HS’s methodologies. We are hopeful that the partnership will result in biologically active SRB extracts for use in the nutraceutical industry as well as specific identified compounds targeting the pharmaceutical industry. See Note 26, below, for a description of subsequent events concerning RS and the Company’s relationship with HS. In 2008, RS conducted a significant amount of research.The initial thrust of this work was the development of extracts from SRB that would be effective in fighting inflammation which leads to pain.A number of extracts have been tested with two identified as having significant effect based on in vitro tests.A combination of these was created to produce a third extract that exhibits a high level of Cox 1, Cox 2 and Lox 5 inhibition.This extract was used in a pharmacokinetic study to determine the speed of assimilation into the human body.Results indicated that the active compounds were rapidly assimilated with no evidence of toxic byproducts.Our next step is to conduct a human clinical trial.A number of active compounds were identified and modeled.RS has filed Patent applications for the extract along with each of the specific active compounds. RS has also conducted preliminary work on extracts of SRB for treatment of diabetes and metabolic syndrome.This is a promising area of research which will be focused on in 2010 and beyond. Late in 2007, the Cancer Biomarkers Group in the Department of Cancer Studies and Molecular Medicine, University of Leicester in Leicester, UK published a research paper evaluating the effect of NutraCea SRB in ApcMin mice (British Journal of Cancer (2007) 96, 248-254). The mice were genetically modified to serve as models for mammary, prostate and intestinal carcinogenesis. They reported that consumption of SRB (30% in the diet) reduced the numbers of intestinal adenomas in these mice by 51% compared to the same mice on a control diet. The results suggest that SRB might be further evaluated as a chemo-preventative intervention in humans. These results led to NutraCea filing a patent application on “Methods for Treatment of Intestinal Carcinogenesis with Rice Bran”. A new clinical trial utilizing NutraCea Fiber Complex has been initiated at the University of Leicester to further characterize the effectiveness of this rice bran derivative as a chemo-preventative intervention against intestinal cancer in humans.The study was completed in 2009. PATENTS AND TRADEMARKS Through our subsidiary RiceX, we have been assigned eight U.S. patents relating to the production or use of Nutraceutical or HVF products. The patents include: 1. Patent Number 5,512,287 “PRODUCTION OF BETA-GLUCAN AND BETA-GLUCAN PRODUCT,” which issued on April30, 1996 and expires in 2014. 14 Index 2. Patent Number 5,985,344 “PROCESS FOR OBTAINING MICRONUTRIENT ENRICHED RICE BRAN OIL,” which issued November16, 1999 and expires in 2018. 3. Patent Number 6,126,943 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA, AND ATHEROSCLEROSIS,” which issued October3, 2000 and expires in 2018. 4. Patent Number 6,303,586 B1 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA,” which issued October16, 2001 and expires in 2018. 5. Patent Number 6,350,473 B1 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS,” which issued February26, 2002 and expires in 2020. 6. Patent number 6,558,714 B2 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS” which issued May 06, 2003 and expires in 2021. 7. Patent number 6,733,799 “METHOD FOR TREATING HYPERCHOLESTEROLEMIA, HYPERLIPIDEMIA AND ATHEROSCLEROSIS” which issued May 11, 2004 and expires in 2023. 8. Patent number 6,902,739 “METHODS FOR TREATING JOINT INFLAMMATION, PAIN AND LOSS OF MOBILITY” which issued June 07, 2005 and expires in 2021. NutraCea currently has several additional patent applications filed and pending formal review, and we intend to apply for additional patents in the future as new products, treatments and uses are developed. In addition to the previously identified issued patents NutraCea has been issued nine additional International patents covering this subject area. 1. Patent number 71377 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by Singapore March 28, 2002. 2. Patent number 751704 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by Australia December 5, 2002. 3. Patent number 503648 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by New Zealand February 3, 2003. 4. Patent number 98810675.2 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by Canada July 16, 2003. 5. Patent number 15162B1 “PROCESS FOR OBTAINING MICRONUTRIENT ENRICHED RICE BRAN OIL” which issued by Argentina October 22, 2004. 6. Patent number 232655 “SUPPORTIVE THERAPY FOR DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by Mexico December 6, 2003. 7. Patent number 583211 “A METHOD FOR TREATING DIABETES, HYPERGLYCEMIA AND HYPOGLYCEMIA” which issued by Korea May 18, 2006. 8. Patent number 2002315558 “METHODS FOR TREATING JOINT INFLAMMATION, PAIN AND LOSS OF MOBILITY” which issued by Australia October 18, 2007. 9. Patent number 221444 “DIABETIC FOOD KIT COMPRISING ENZYME TREATED STABILIZED RICE BRAN DERIVATIVE” which issued by India June 23, 2008 In 2008, another 11 provisional patent applications were filed by NutraCea of which four have been submitted as formal patent filings. NutraCea currently has a number of additional patent applications filed and pending formal review and we intend to apply for additional patents in the future as new products, applications and data become available. 15 Index The NutraCea Process is an adaptation and refinement of standard food processing technology applied to the stabilization of rice bran. We have chosen to treat the NutraCea Process as a trade secret and not to pursue process or process equipment patents on the original processes. However, process improvements will be reviewed for future patent protection. We believe that the unique products, and their biological effects, resulting from NutraCea’s SRB are patentable. We endeavor to protect our intellectual property rights through patents, trademarks, trade secrets and other measures. However, there can be no assurance that we will be able to protect our technology adequately or that competitors will not develop similar technology. There can be no assurance that any patent application we may file will be issued or that foreign intellectual property laws will protect our intellectual property rights. Other companies and inventors may receive patents that contain claims applicable to our systems and processes. The use of our systems covered by such patents could require licenses that may not be available on acceptable terms, if at all. In addition, there can be no assurance that patent applications will result in issued patents. Although there currently are no pending claims or lawsuits against us regarding possible infringement claims, there can be no assurance that infringement claims by third parties, or claims for indemnification resulting from infringement claims, will not be asserted in the future or that such assertions, if proven to be true, will not have a materially adverse affect on our financial condition and results of operations. In the future, litigation may be necessary to enforce our patents, to protect our trade secrets or know-how or to defend against claimed infringement of the rights of others and to determine the scope and validity of the proprietary rights of others. Any such litigation could result in substantial cost and diversion of our resources, which could have a material adverse effect on our financial condition and results of operations. Adverse determinations in such litigation could result in the loss of our proprietary rights, subject us to significant liabilities to third parties, require us to seek licenses from third parties or prevent us from manufacturing or selling our systems or products, any of which could have a material adverse effect on our financial condition and results of operations. In addition, there can be no assurance that a license under a third party’s intellectual property rights will be available on reasonable terms, if at all. GOVERNMENT REGULATIONS The Federal Food, Drug, and Cosmetic Act, or FFDCA, and the U.S. Food and Drug Administration, (“FDA”), regulations govern the marketing of our products. The FFDCA provides the statutory framework governing the manufacturing, distribution, composition and labeling of dietary supplements for human consumption. These requirements apply to our product trademarks TheraFoods® and ProCeutical®. Marketers of dietary supplements may make three different types of claims in labeling: nutrient content claims, nutritional support claims, and health claims. ● Nutrient content claims are those claims that state the nutritional content of a dietary supplement and include claims such as “high in calcium” and “a good source of vitamin C.” The FFDCA prescribes the form and content of nutritional labeling of dietary supplements and requires the marketer to list all of the ingredients contained in each product. A manufacturer is not required to file any information with the FDA regarding nutrient content claims, but must have adequate data to support any such claims. ● Nutritional support claims may be either statement about classical nutritional deficiency diseases, such as “vitamin C prevents scurvy” or statements regarding the effect of a nutrient on the structure or function of the body, such as “calcium builds strong bones.” The FFDCA requires that any claim regarding the effect of a nutrient on a structure or function of the body must be substantiated by the manufacturer as true and not misleading. In addition, the label for such products must bear the prescribed disclaimer: “This statement has not been evaluated by the Food and Drug Administration. This product is not intended to diagnose, treat, cure, or prevent any disease.” ● Health claims state a relationship between a nutrient and a disease or a health-related condition. FDA’s regulations permit certain health claims regarding the consumption of fiber and the reduction of risk for certain diseases, such claims may relate to rice bran ingredients. 16 Index The FDA has broad authority to enforce the provisions of federal law applicable to dietary supplements, including the power to seize adulterated or misbranded products or unapproved new drugs, to request product recall, to enjoin further manufacture or sale of a product, to issue warning letters, and to institute criminal proceedings. In the future, we may be subject to additional laws or regulations administered by the FDA or other regulatory authorities, the repeal of laws or regulations that we might consider favorable, or more stringent interpretations of current laws or regulations. We are not able to predict the nature of such future laws or regulations, nor can we predict the effect of such laws or regulations on our operations. We may be required to reformulate certain of its products, recall or withdraw those products that cannot be reformulated, keep additional records, or undertake expanded scientific substantiation. Any or all of such requirements could have a material adverse effect on our business and financial condition. The Federal Trade Commission, or FTC, regulates the advertising of dietary supplement and other health-related products. The FTC’s primary concern is that any advertising must be truthful and not misleading, and that a company must have adequate substantiation for all product claims. The FTC actively enforces requirements that companies possess adequate substantiation for product claims. FTC enforcement actions may result in consent decrees, cease and desist orders, judicial injunctions, and the payment of fines with respect to advertising claims that are found to be unsubstantiated. In addition to the foregoing, our operations will be subject to federal, state, and local government laws and regulations, including those relating to zoning, workplace safety, and accommodations for the disabled, and its relationship with its employees are subject to regulations, including minimum wage requirements, anti-discrimination laws, overtime and working conditions, and citizenship requirements. We believe that we are in substantial compliance with all material governmental laws and regulations. COMPETITION Although we believe that we are the only company to produce stabilized all natural rice bran so that the bran has a shelf life of over one year, we compete with other companies attempting to stabilize rice bran, as well as companies producing other food ingredients and nutritional supplements. We believe that our only significant competitor currently for rice bran products is Producer’s Rice Mill, Stuttgart, AR. We believe that our major nutritional supplement competitors include producers of isolated soy protein, wheat bran and oat bran, particularly in the functional food ingredients market segment. We compete with other companies that offer products incorporating SRB as well as companies that offer other food ingredients and nutritional supplements.We also face competition from companies providing products that use oat bran and wheat bran the nutritional supplements as well as health and beauty aids. Many consumers may consider such products to be a replacement for the products manufactured and distributed by us.Many of our competitors have greater marketing, research, and capital resources than we do, and may be able to offer their products at lower costs because of their greater purchasing power or the lower cost of oat and wheat bran ingredients. There are no assurances that our products will be able to compete successfully. With the purchase of Irgovel in 2008 we now compete in the world’s edible oil market. Our competition for exports of rice bran oilresides primarily in Southeast Asia. REASEARCH AND DEVELOPMENT EXPENDITURES During years 2009, 2008, and 2007, we spent $897,000, $1,509,000, and $769,000, respectively, on product research and development. SEASONALITY Our business is not materially affected by seasonal factors. ENVIRONMENT We believe that our operations comply in all material respects with applicable laws and regulations concerning the environment. While it is impossible to predict accurately the future costs associated with environmental compliance and potential remediation activities, compliance with environmental laws is not expected to require significant capital expenditures and has not had, and is not expected to have, a material adverse effect on our results of operations or competitive position. 17 Index EMPLOYEES As of December 31, 2010, the NutraCea segment had a total of 57 full-time domestic employees. The Irgovel segment had approximately 213 employees.Our employee count may change periodically.From year to year we experience normal variable labor fluctuation at our production facilities around the world. We consider that our relations with our employees are good. SECURITIES EXCHANGE ACT REPORTS The Company maintains an Internet website at the following address: www.nutracea.com. We make available on or through our Internet website certain reports and amendments to those reports that we file with the Securities and Exchange Commission (“SEC”) in accordance with the Securities Exchange Act of 1934 (Exchange Act). These include our annual reports on Form10-K, our quarterly reports on Form10-Q and our current reports on Form8-K. We make this information available on our website free of charge as soon as reasonably practicable after we electronically file the information with, or furnish it to, the SEC. The contents of our website are not incorporated by reference in this report on Form10-K and shall not be deemed “filed” under the Securities Exchange Act of 1934. The public may also read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549. You may obtain information about the Public Reference Room by contacting the SEC at 1-800-SEC-0330. Reports filed with the SEC are also made available on the SEC website (www.sec.gov). Item 1A. Risk Factors Investors or potential investors in our stock should carefully consider the risks described below. Our stock price will reflect the performance of our business relative to, among other things, our competition, expectations of securities analysts or investors, and general economic market conditions and industry conditions. One should carefully consider the following factors in connection with any investment in our stock. Our business, financial condition and results of operations could be materially adversely affected if any of the following risks occur. Should any or all of the following risks materialize, the trading price of our stock could decline, and investors could lose all or part of their investment. Risks Related to Our Emergence from Bankruptcy Our actual financial results may vary significantly from the projections filed with the Bankruptcy Court. In connection with the Chapter 11 Reorganization, we were required to prepare financial projections of the Parent Company to demonstrate the feasibility of the Amended Plan and our ability to continue operations upon emergence from bankruptcy. The financial projections, which were included in the disclosure statement approved by the Bankruptcy Court, reflected numerous assumptions concerning anticipated future performance and anticipated market and economic conditions that were and continue to be beyond our control and that may not materialize. Projections are inherently subject to uncertainties and to a wide variety of significant business, economic and competitive risks. Our actual results will vary from those contemplated by the projections for a variety of reasons. The projections have not been incorporated by reference into this report and neither those projections nor any version of the disclosure statement should be considered or relied upon in connection with any investment decision concerning our common stock. Our actual financial results after emergence from bankruptcy under Chapter11 may not be comparable to our historical financial information. As a result of the implementation of the Amended Plan and the transactions contemplated thereby, our financial condition and results of operations may not be comparable to the financial condition or results of operations reflected in the Company’s historical financial statements. 18 Index We cannot be certain that the Chapter11 Reorganization will not adversely affect our operations going forward. Although the Parent Company emerged from bankruptcy under Chapter11 on November 30, 2010, the effective date of the Amended Plan, we cannot assure you that having been subject to bankruptcy protection will not adversely affect our operations going forward, including our ability to negotiate favorable terms from suppliers, partners and others and to attract and retain customers. The failure to obtain such favorable terms and attract and retain customers could adversely affect our financial performance. If we do not meet certain payment benchmarks as described in the Amended Plan, the Plan Agent will be able to direct and control the sale of certain of our assets. Under the Amended Plan, if we fail to meet certain payment benchmarks to our general unsecured creditors as described in the Amended Plan, the Plan Agent may direct and control the sale of (i) our Dillon, Montana facility, (ii) all of our loose equipment, and, if the third payment benchmark is not met, (iii) the sale of equipment located in our Lake Charles, Louisiana facility, and (iv) the sale of any other pledged assets.The general unsecured creditors may retain up to 100% of net proceeds from any such sale in satisfaction of their claims.Since we will not be able to control the sale of the above assets if we do not meet the payment benchmarks, we cannot guarantee that the assets will be sold at a value satisfactory to us. Our payment obligations under the Amended Plan may adversely affect our cash flow and we may not be able to obtain additional financing on satisfactory conditions. Our ability to service our payment obligations under the Amended Plan will depend upon, among other things, our future operating performance and the ability to enter into financing transactions. These factors depend partly on economic, financial, competitive and other factors beyond our control. In addition, if we need to obtain additional financing or sell assets or equity, we may not be able to do so on commercially reasonable terms, if at all.Failure to service our payment obligations may result in the Plan Agent selling one or more of our assets, as described above. The Parent Company’s Obligations under its confirmed Plan of Reorganization As noted above, the Parent Company estimates that its payment obligations under the confirmed Amended Plan total $7 million.It intends to pay these obligations by selling non-core assets, collecting outstanding receivables, and borrowing on a secured basis.It has granted a lien in all of its assets to secure its payment obligations to general unsecured creditors.The lien is administered and may be enforced by a Plan Agent, who may, among other things, sell specified assets if the payment benchmarks set forth in the Amended Plan are not met. Risks Related to our Business The Company’s significant losses and negative cash flow raise questions about our ability to continue as a going concern. The Company’s net cash used in operating activities was approximately $8.8 million and $17.5 million in 2009 and 2008, respectively. We cannot assure you that we will be able to achieve revenue growth, profitability, or positive cash flow on either a quarterly or annual basis or that profitability, if achieved, will be sustained.No adjustments have been made to the financial statements that might result from the outcome of this uncertainty. If we are unable to achieve or sustain profitability, we may not be financially viable in the future and may have to curtail, suspend, or cease operations, restructure existing operations to attempt to ensure future viability, or pursue other alternatives such as re-filing for bankruptcy, pursuing dissolution and liquidation or seeking to merge with another company or sell all or substantially all of our assets. Because of our recurring losses and negative cash flows from operations, the audit report of our independent public accountants on our financial statements for the fiscal year ended December 31, 2009 contains an explanatory paragraph stating that the independent auditor has substantial doubt about our ability to continue as a going concern. 19 Index The restatement of our consolidated financial statements has subjected us to a number of additional risks and uncertainties, including increased costs for accounting and legal fees and the increased possibility of legal proceedings. We determined that our consolidated financial statements for our 2006 and 2007 fiscal years, each of the quarterly periods of 2007 and the first three quarters of 2008 had to be restated due to, among other things, errors in our interpretation and application of generally accepted accounting principles. As a result of the restatement that was completed in October 2009, we have become subject to a number of additional risks and uncertainties, including: ● We incurred substantial unanticipated costs for accounting and legal fees during 2009 in connection with the restatement. Although the restatement is complete, we expect to continue to incur additional legal costs as noted below. ● As a result of the restatement, we were named in a number of lawsuits as discussed in Item3 of PartI of this Annual Report, “Legal Proceedings” and Note 19, “Commitments and Contingencies”although such claims are most likely barred by the discharge injunction resulting from the confirmation of the Amended Plan. If such actions are brought and are not barred by the discharge injunction, we may incur substantial defense costs regardless of the outcome of these actions and insurance may not be sufficient to cover the losses we may incur. Likewise, such actions might cause a diversion of our management’s time and attention. If we do not prevail in one or more of these actions, we could be required to pay substantial damages or settlement costs, which could adversely affect our business, financial condition, results of operations and liquidity. Management has identified material weaknesses in our internal control over financial reporting with respect to the timely filling of the Company’s 2009 consolidated financial statements. Additionally, management may identify material weaknesses in the future that could adversely affect investor confidence, impair the value of our common stock and increase our cost of raising capital. Management assessed the effectiveness of our disclosure and internal controls and procedures as of December 31, 2009. Management identified material weaknesses in our internal control over financial reporting with respect to timely filling of the Company’s 2009 consolidated financial statements. As a result of this material weakness, our current Chief Executive Officer and our Chief Financial Officer concluded that our disclosure and internal controls and procedures were not effective at a reasonable assurance level as of December31, 2009. Management has taken and is continuing to take steps to remediate the material weakness in our internal control over financial reporting. There can be no assurance as to how quickly or effectively our remediation steps will remediate the material weakness in our internal control over financial reporting or that additional material weaknesses will not be identified in the future. Any failure to remedy additional deficiencies in our internal control over financial reporting that may be discovered in the future or to implement new or improved controls, or difficulties encountered in the implementation of such controls, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could, in turn, affect the future ability of our management to certify that our internal control over our financial reporting is effective. Inferior internal control over financial reporting could also subject us to the scrutiny of the SEC and other regulatory bodies which could cause investors to lose confidence in our reported financial information and could subject us to civil or criminal penalties or shareholder litigation, which could have an adverse effect on the trading price of our common stock. In addition, if we or our independent registered public accounting firm identify additional deficiencies in our internal control over financial reporting, the disclosure of that fact, even if quickly remedied, could reduce the market’s confidence in our financial statements and harm our share price. Furthermore, additional deficiencies could result in future non-compliance with Section404 of the Sarbanes-Oxley Act of 2002. Such non-compliance could subject us to a variety of administrative sanctions, including review by the SEC or other regulatory authorities. We have a limited operating history and have generated losses in every quarter except for the second and third quarters of 2006. We began operations in February 2000 and incurred losses in each reporting period except for the second and third quarters of 2006. Our prospects for financial success are difficult to forecast because we have a relatively limited operating history. Our prospects for financial success must be considered in light of the risks, expenses and difficulties frequently encountered by companies in new, unproven and rapidly evolving markets. Our business could be subject to any or all of the problems, expenses, delays and risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in product development, possible cost overruns due to price and cost increases in raw product and manufacturing processes, uncertain market acceptance, and inability to respond effectively to competitive developments and attract, retain and motivate qualified employees. Therefore, there can be no assurance that our business or products will be successful, that we will be able to achieve or maintain profitable operations or that we will not encounter unforeseen difficulties that may deplete our capital resources more rapidly than anticipated. 20 Index We have not yet achieved positive cash flows. We have not generated a positive cash flow from operations continuously period to period since commencing operations. Management is reassessing the business to identify core and non-core assets. To raise additional cash funding, non-core assets and/or business units will be offered for sale. Additionally, increased focus and attention will be undertaken in an effort to reduce operating expenses to increase cash flow and fund current operations in our NutraCea Segment. Our ability to meet long term business objectives likely will be dependent upon our ability to raise additional financing through public or private equity financings, establish increasing cash flow from operations, enter into collaborative or other arrangements with corporate sources, or secure other sources of financing to fund long-term operations.There is no assurance that external funds will be available on terms acceptable to us in sufficient amount to finance operations until we do reach sufficient positive cash flow.Any issuance of securities to obtain such funds would dilute percentage ownership of our shareholders.Such dilution could also have an adverse impact on our earnings per share and reduce the price of our common stock. Incurring additional debt may involve restrictive covenants and increased interest costs that will strain our future cash flow.An inability to obtain sufficient financing might require us to delay, scale back or eliminate some or all of our product development and marketing programs, eliminate or restructure portions of our operations, restructure existing operations to attempt to ensure future viability, or pursue other alternatives including dissolution and liquidation or seeking to merge with another company or sell all or substantially all of our assets. There are significant market risks associated with our business. We have formulated our business plan and strategies based on certain assumptions regarding the size of the rice bran market, our anticipated share of this market and the estimated price and acceptance of our products. These assumptions are based on the best estimates of our management; however there can be no assurance that our assessments regarding market size, potential market share attainable by us, the price at which we will be able to sell our products, market acceptance of our products or a variety of other factors will prove to be correct. Any future success may depend upon factors including changes in the dietary supplement industry, governmental regulation, increased levels of competition, including the entry of additional competitors and increased success by existing competitors, changes in general economic conditions, increases in operating costs including costs of production, supplies, personnel, equipment, and reduced margins caused by competitive pressures. We may face difficulties integrating businesses we acquire. As part of our strategy, we expect to review opportunities to buy other businesses or technologies that would complement our current products, expand the breadth of our markets or enhance technical capabilities, or that may otherwise offer growth opportunities. In the event of any future acquisitions, we could: ● issue stock that would dilute current shareholders’ percentage ownership; ● incur debt; or ● assume liabilities. These purchases also involve numerous risks, including: ● problems combining the purchased operations, technologies or products; ● unanticipated costs; ● diversion of management’s attention from our core business; ● adverse effects on existing business relationships with suppliers and customers; ● risks associated with entering markets in which we have no or limited prior experience; and ● potential loss of key employees of purchased organizations. 21 Index We cannot assure you that we will be able to successfully integrate any businesses, products, technologies or personnel that we might acquire in the future. We intend to pursue significant foreign operations and there are inherent risks in operating overseas. An important component of our business strategy is to build rice bran stabilization and rice bran oil facilities in foreign countries and to market and sell our products internationally. For example, in 2008 we purchased a company in Brazil that manufactures rice bran oil. There are risks in operating facilities in developing countries because, among other reasons, we may be unable to attract sufficient qualified personnel, intellectual property rights may not be enforced as we expect, and legal rights may not be available as contemplated. Should any of these risks occur, we may be unable to maximize the output from these facilities and our financial results may decrease from our anticipated levels. The inherent risks of international operations could materially adversely affect our business, financial condition and results of operations. The types of risks faced in connection with international operations and sales include, among others: ● cultural differences in the conduct of business; ● fluctuations in foreign exchange rates; ● greater difficulty in accounts receivable collection and longer collection periods; ● impact of recessions in economies outside of the United States; ● reduced protection for intellectual property rights in some countries; ● unexpected changes in regulatory requirements; ● tariffs and other trade barriers; ● political conditions in each country; ● management and operation of an enterprise spread over various countries; ● the burden and administrative costs of complying with a wide variety of foreign laws; and ● currency restrictions. Fluctuations in foreign currency exchange could adversely affect our financial results. We earn revenues, pay expenses, own assets and incur liabilities in countries using currencies other than the U.S. dollar, including primarily the Brazilian Real.Currently, a significant portion of our revenues and expenses occur in our Brazilian subsidiary, Irgovel.Because our Consolidated Financial Statements are presented in U.S. dollars, we must translate revenues, income and expenses, as well as assets and liabilities, into U.S. dollars at exchange rates in effect historically, during or at the end of each reporting period.Therefore, increases or decreases in the value of the U.S. dollar against the Brazilian real and any other currency which affects a material amount of our operations, will affect our revenues, cost of sales, gross profit (loss), operating expenses, or other income and expenses and the value of balance sheet items denominated in foreign currencies.These fluctuations may have a material adverse effect on our financial results.Disruptions in financial markets may result in significant changes in foreign exchange rates in relatively short periods of time which further increases the risk of an adverse currency effect.Since we plan to expand our international operations, we will likely increase our exposure to foreign currency risks.We do not hedge our currency risk, and do not expect to, as currency hedges are expensive and do not necessarily reduce the risk of currency fluctuations over longer periods of time. We depend on a limited number of customers. For the year ended December 31, 2009, one customer accounted for a total of 14.7% of the Company’s sales. At December 31, 2009, one customer accounted for 14.1% of the Company’s accounts receivable. For the year ended December 31, 2008, one customer accounted for a total of 14.8% of the Company’s sales. At December 31, 2008, one customer accounted for 20.0% of the Company’s accounts receivable. Although we continue to expand our customer base in an attempt to mitigate the concentration of customers, the loss of any one of these customers could have an adverse effect on our revenues and results of operations. 22 Index We may encounter difficulties in maintaining relationships with distributors and customers while enforcing our credit policies. We define credit risk as the risk of loss from obligors or counterparty default. Our credit risks arise from both distributors and consumers.Many of these risks and uncertainties are beyond our control. Ourability to forecast future trends and spot shifts in consumer patterns or behavior even before they occur are vital for our success in today’s economy.In managing risk, our objective is to protect our profitability, but also protect, to the extent we can, our ongoing relationship with our distributors and customers. With this in mind, we have taken the following actions: ● We adopted, and our Board of Directors approved, a new credit risk policy that establishes general principles and the overall framework for managing consumer credit risk across the Company. This policy is further supported by subordinate policies and practices covering all facets of consumer credit extension, including prospecting, approvals, authorizations, line management, collections, and fraud prevention. Going forward, these policies should help ensure consistent application of credit management principles and standardized reporting of asset quality and projected loss reserves. ● We incorporated more sophisticated information in the Company’s risk evaluations; ● We increased our focus on areas of high risk, including canceling an account or placing a cash only policy on certain questionable accounts; ● We reduced certain credit limits; ● We concentrated our efforts on quickly identifying and assisting distributors who are experiencing temporary financial difficulty. Implementing and enforcing our credit policy and providing guidance to the officers on the policy is critical for us to achieve US GAAP compliant revenue recognition. We may encounter difficulties in maintaining relationships with distributors and customers while enforcing our credit policies. The inability of our significant customers to meet their obligations to us may adversely affect our financial results. We are subject to credit risk due to concentration of our trade accounts receivables and notes receivables. As of December 31, 2009, six customers accounted for 35% of our $3,506,000 trade accounts receivable and one debtor accounted for 100% of $3,000,000 notes receivables reflected on our December 31, 2009 balance sheet. The inability of our significant customers and obligors to meet their obligations to us, may adversely affect our financial condition and results of operations. We rely upon a limited number of product offerings The majority of the products that we have sold as of December 31, 2009 have been based on SRB produced at our US facilities and extracted rice bran oil from Irgovel, our Brazil facility. Although we will market SRB as a dietary supplement, as an active food ingredient in other companies’ products, and in other ways, a decline in the market demand for our SRB products, as well as the products of other companies utilizing our SRB products, could have a significant adverse impact on us. We are dependent upon our marketing efforts. We are dependent on our ability to market products to animal food producers, food manufacturers, mass merchandise and health food retailers, and to other companies for use in their products. We must increase the level of awareness of dietary supplements in general and our products in particular. We will be required to devote substantial management and financial resources to these marketing and advertising efforts and there can be no assurance that it will be successful. We rely upon an adequate supply of raw rice bran. All of our current products depend on our proprietary technology using raw rice bran, which is a by-product from milling paddy rice to white rice. Our ability to manufacture SRB is currently limited to the production capability of our production equipment at Farmers’ Rice Co-operative and Archer Daniels Midland in California and our own plants located next to Louisiana Rice Mill in Mermentau, Louisiana, and Farmer’s Rice Milling in Lake Charles, Louisiana.Along with our value-added product plants in Dillon, Montana and our facility in Pelotas, Brazil (acquired in February 2008), we currently are capable of producing enough finished products to meet current demand. If demand for our products were to increase dramatically in the future, we would need additional production capacity. 23 Index There can be no assurance that we will continue to secure adequate sources of raw rice bran to meet our future demand.Since rice bran has a limited shelf life, the supply of rice bran is affected by the amount of rice planted and harvested each year. If economic or weather conditions adversely affect the amount of rice planted or harvested, the cost of rice bran products that we use may increase.We are not generally able to immediately pass cost increases to our customers and any increase in the cost of SRB products would have an adverse effect on our results of operations. We face competition. Competition in our targeted industries, including nutraceuticals, functional food ingredients, rice bran oils, animal feed supplements and companion pet food ingredients is vigorous, with a large number of businesses engaged in the various industries. Many of our competitors have established reputations for successfully developing and marketing their products, including products that incorporate bran from other cereal grains and other alternative ingredients that are widely recognized as providing similar benefits as rice bran. In addition, many of our competitors have greater financial, managerial, and technical resources than us. If we are not successful in competing in these markets, we may not be able to attain our business objectives. We must comply with our contractual obligations. We have numerous ongoing contractual obligations under various purchase, sale, supply, production and other agreements which govern our business operations.We also have contractual obligations which require ongoing payments such as various lease obligations and the agreement of Irgovel to pay tax obligations to the Brazilian government over a ten year period.While we seek to comply at all times with these obligations, there can be no assurance that we will be able to comply with the terms of all contracts during all periods of time, especially if there are significant changes in market conditions or our financial condition.If we are unable to comply with our material contractual obligations, there likely would be a material adverse effect on our financial condition and results of operations. We have a high concentration of credit risk The Company currently depends on a limited number of customers.This results in a concentration of credit risk with respect to the Company’s outstanding accounts receivable.The Company considers the financial strength of the customer, the remoteness of the possible risk that a default event will occur, the potential benefits to the future growth and development of the Company, possible actions to reduce the likelihood of a default event and the benefits to the Company from the transaction before entering into a large credit limit for a customer.Although the Company analyzes these factors, there can be no assurance that the ultimate collection of the obligation from the customer will occur. Although we continue to expand our customer base in an attempt to mitigate the concentration of credit risk, the writing off of an accounts receivable balance could have an adverse effect on our results of operations.Financial instruments that potentially subject us to concentration of credit risk consist primarily of cash and cash equivalents and trade receivables.Historically, we have not experienced any loss of our cash and cash equivalents, but we have experienced losses to our trade receivables. Our products could fail to meet applicable regulations which could have a material adverse affect on our financial performance. The dietary supplement and cosmetic industries are subject to considerable government regulation, both as to efficacy as well as labeling and advertising. There is no assurance that all of our products and marketing strategies will satisfy all of the applicable regulations of the Dietary Supplement, Health and Education Act, the Federal Food, Drug and Cosmetic Act, the U.S. Food and Drug Administration and/or the U.S. Federal Trade Commission. Failure to meet any applicable regulations would require us to limit the production or marketing of any non-compliant products or advertising, which could subject us to financial or other penalties. 24 Index We may be subject to product liability claims and product recalls. We sell food and nutritional products for animal and human consumption, which involves risk such as product contamination or spoilage, product tampering and other adulteration of food products.We may be subject to liability if the consumption of any of our products causes injury, illness or death.In addition, we may voluntarily recall products in the event of contamination or damage.A significant product liability judgment or a widespread product recall may cause a material adverse effect on our financial condition.Even if a product liability claim is unsuccessful, there may be negative publicity surrounding any assertion that our products caused illness or injury which could adversely affect our reputation with existing and potential customers. Many of the risks of our business have only limited insurance coverage and many of our business risks are uninsurable. Our business operations are subject to potential product liability, environmental, fire, employee, manufacturing, shipping and other risks.Although we have insurance to cover some of these risks, the amount of this insurance is limited and includes numerous exceptions and limitations to coverage.Further, no insurance is available to cover certain types of risks, such as acts of God, war, terrorism, major economic and business disruptions, and similar events.In the event we were to suffer a significant uninsured claim, our financial condition would be materially and adversely affected. Our success depends in part on our ability to obtain patents, licenses and other intellectual property rights for our products and technology. Our success is dependent upon our ability to protect the patents, trade secrets and trademarks that we have and to develop new patents and trademarks for future processes, machinery, compounds and products that we develop.The process of seeking patent protection may be long and expensive, and there can be no assurance that patents will be issued, that we will be able to protect our technology adequately, or that competition will not be able to develop similar technology. There currently are no claims or lawsuits pending or threatened against us regarding possible infringement claims, but there can be no assurance that infringement claims by third parties, or claims for indemnification resulting from infringement claims, will not be asserted in the future or that such assertions, if proven to be accurate, will not have a material adverse affect on our business, financial condition and results of operations. In the future, litigation may be necessary to enforce our patents, to protect our trade secrets or know-how or to defend against claimed infringement of the rights of others and to determine the scope and validity of the proprietary rights of others. Any litigation could result in substantial cost and diversion of our efforts, which could have a material adverse affect on our financial condition and results of operations. Adverse determinations in any litigation could result in the loss of our proprietary rights, subjecting us to significant liabilities to third parties, require us to seek licenses from third parties or prevent us from manufacturing or selling our systems, any of which could have a material adverse effect on our financial condition and results of operations. There can be no assurance that a license under a third party’s intellectual property rights will be available to us on reasonable terms, if at all. We are dependent on key employees and consultants. Our success depends upon the efforts of our top management team, including the efforts of John Short (Chairman and Chief Executive Officer), Dale Belt (Chief Financial Officer), Leo Gingras (President and Chief Operating Officer), and Colin Garner (Senior Vice President of Sales and Marketing). Although we have written employment agreements with each of the foregoing individuals, there is no assurance that such individuals will not die, become disabled, or resign. In addition, our success is dependent upon our ability to attract and retain key management persons for positions relating to the marketing and distribution of our products. There is no assurance that we will be able to recruit and employ such executives at times and on terms acceptable to us. Our products may require clinical trials to establish efficacy and safety. Certain of our products may require clinical trials to establish our benefit claims or their safety and efficacy. Such trials can require a significant amount of resources and there is no assurance that such trials will be favorable to the claims we make for our products, or that the cumulative authority established by such trials will be sufficient to support our claims. Moreover, both the findings and methodology of such trials are subject to challenge by the FDA and scientific bodies. If the findings of our trials are challenged or found to be insufficient to support our claims, additional trials may be required before such products can be marketed. 25 Index Risks Related to Our Stock Our Stock Price is Volatile. The market price of our common stock has fluctuated significantly in the past and may continue to fluctuate significantly in the future.We trade on the over the counter “pink sheets” for which there is an inconsistent market and we are a thinly traded stock subject to volatility in price and demand of our shares. The high and low closing sales prices of our common stock for the following periods were: NutraCea Common Stock Low High Year Ended December 31, 2010 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December 31, 2009 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December 31, 2008 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December 31, 2007 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ The market price of a share of our common stock may continue to fluctuate in response to a number of factors, including: ● announcements of new products or product enhancements by us or our competitors; ● fluctuations in our quarterly or annual operating results; ● developments in our relationships with customers and suppliers; ● the loss of services of one or more of our executive officers or other key employees; ● announcements of technological innovations or new systems or enhancements used by us or our competitors; ● developments in our or our competitors’ intellectual property rights; ● adverse effects to our operating results due to impairment of goodwill; ● failure to successfully implement the Amended Plan ● failure to meet the expectation of securities analysts’ or the public; ● general economic and market conditions; ● our ability to expand our operations, domestically and internationally, and the amount and timing of expenditures related to this expansion; ● litigation involving us, our industry or both; ● actual or anticipated changes in expectations regarding our performance by investors or securities analysts; and ● price and volume fluctuations in the overall stock market from time to time. 26 Index In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been brought against that company. Our stock price is volatile and we have become the target of securities litigation which could result in substantial costs and divert our management’s attention and resources from our business. In addition, volatility, lack of positive performance in our stock price or changes to our overall compensation program, including our equity incentive program, may adversely affect our ability to retain key employees. We have significant “equity overhang” which could adversely affect the market price of our common stock and impair our ability to raise additional capital through the sale of equity securities. As of December 31, 2010, NutraCea had 193,359,109 shares of common stock outstanding. Additionally, as of December 31, 2010, options and warrants to purchase approximately 79,915,000 shares of our common stock were outstanding. The possibility that substantial amounts of our outstanding common stock may be sold by investors or the perception that such sales could occur, often called “equity overhang,” could adversely affect the market price of our common stock and could impair our ability to raise additional capital through the sale of equity securities in the future. The exercise of outstanding options and warrants may dilute current shareholders. As of December 31, 2010, there were outstanding options and warrants to purchase approximately 79,915,000 shares of our common stock. Holders of these options and warrants may exercise them at a time when we would otherwise be able to obtain additional equity capital on terms more favorable to us. Moreover, while these options and warrants are outstanding, our ability to obtain financing on favorable terms may be adversely affected. We likely will need to raise funds through debt or equity financings in the future to achieve our business objectives and to satisfy our cash obligations, which would dilute the ownership of our existing shareholders and possibly subordinate certain of their rights to the rights of new investors. We likely will need to raise funds through debt or equity financings in order to meet our current cash requirements and to complete our ultimate business objectives.We also may choose to raise additional funds in debt or equity financings if they are available to us on termswe believe reasonable to increase our working capital, strengthenour financial position or to make acquisitions. Our Board of Directors has the ability, without seeking shareholder approval, to issue additional shares of common stock or preferred stock that is convertible into common stock for such consideration as the Board of Directors may consider sufficient, which may be at a discount to the market price.Any sales of additional equity or convertible debt securities would result in dilution of the equity interests of our existing shareholders, which could be substantial. Additionally, if we issue shares of preferred stock or convertible debt to raise funds, the holders of those securities might be entitled to various preferential rights over the holders of our common stock, including repayment of their investment, and possibly additional amounts, before any payments could be made to holders of our common stock in connection with an acquisition of the company. Such preferred shares, if authorized, might be granted rights and preferences that would be senior to, or otherwise adversely affect, the rights and the value of our common stock. Also, new investors may require that we and certain of our shareholders enter into voting arrangements that give them additional voting control or representation on our Board of Directors. The authorization and issuance of preferred stock may have an adverse effect on the rights of holders of our common stock. Our Board of Directors, without further action or vote by holders of our common stock, has the right to establish the terms, preference, rights and restrictions and issue shares of preferred stock.The terms of any series of preferred stock could be issued with terms, rights, preferences and restrictions that could adversely affect the rights of holders of our common stock and thereby reduce the value of our common stock. The designation and issuance of preferred stock favorable to current management or shareholders could make it more difficult to gain control of our Board of Directors or remove our current management and may be used to defeat hostile bids for control which might provide shareholders with premiums for their shares. We have designated and issued five series of preferred stock, no shares of which remain outstanding as of December 31, 2010.We may issue additional series of preferred stock in the future. 27 Index Compliance with corporate governance and public disclosure regulations may result in additional expenses. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, and new regulations issued by the Securities and Exchange Commission, are creating uncertainty for companies. In order to comply with these laws, we may need to invest substantial resources to comply with evolving standards, and this investment would result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Our officers and directors have limited liability and have indemnification rights Our Articles of Incorporation and by-laws provide that we may indemnify our officers and directors against losses sustained or liabilities incurred which arise from any transaction in that officer’s or director’s respective managerial capacity unless that officer or director violates a duty of loyalty, did not act in good faith, engaged in intentional misconduct or knowingly violated the law, approved an improper dividend, or derived an improper benefit from the transaction. Item 1B. Unresolved Staff Comments Not applicable Item 2. Properties We maintain various facilities that are used for manufacturing, warehousing, research and development, distribution, and administrative functions. These facilities consist of both owned and leased properties. The following summarizes the properties used to conduct our operations: Primary Segment Location Status Primary Use NutraCea West Sacramento, California Leased Warehousing, and Administrative Mermentau, Louisiana Owned Manufacturing Lake Charles, Louisiana Building – Owned Land - Leased Manufacturing (temporarily idled May 2009) Dillon, Montana Owned Manufacturing (held for sale) Phoenix, Arizona Owned Manufacturing and Warehousing (sold in September 2010) Scottsdale, Arizona Leased Administrative – corporate offices Irgovel Pelotas, Brazil Owned Manufacturing, R&D, Administrative We believe that all facilities are in good operating condition, the machinery and equipment are well-maintained, the facilities are suitable for their intended purposes and they have capacities adequate for current operations. The properties are covered by insurance but insurance for the properties located in Louisiana is subject to high deductibles and limitations on damages due to tropical storms. Item 3. Legal Proceedings Various lawsuits, claims, proceedings and investigations are pending involving us as described below in this section. In accordance with Accounting Standards Codification (ASC) No. 450, Contingencies, when applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated. In addition to the matters described herein, we are involved in or subject to, or may become involved in or subject to, routine litigation, claims, disputes, proceedings and investigations in the ordinary course of business, which in our opinion will not have a material adverse effect on our financial condition, cash flows or results of operations. 28 Index Irgovel Stockholders Lawsuit On August 28, 2008, former Irgovel stockholder David Resyng filed an indemnification suit against Irgovel, Osmar Brito and the remaining Irgovel stockholders (“Sellers”), requesting: (i) the freezing of the escrow account maintained in connection with the transfer of Irgovel’s corporate control to the Company and the presentation of all documentation related to the transaction, and (ii) damages in the amount of the difference between (a) the sum received by David Resyng in connection with the judicial settlement agreement executed in the action for the partial dissolution of the limited liability company filed by David Resyng against Irgovel and the Sellers and (b) the amount received by the Sellers in connection with the sale of Irgovel’s corporate control to the Company, in addition to moral damages as determined in the court’s discretion.The amount of damage claimed by Mr. Resyng is approximately $3 million. The Company believes that the filing of the above lawsuit is a fundamental default of the obligations undertaken by the Sellers under the Quotas Purchase Agreement for the transfer of Irgovel’s corporate control, executed by and among the Sellers and the Company on January 31, 2008 (“Purchase Agreement”).Consequently, the Company believes that the responsibility for any indemnity, costs and expenses incurred or that may come to be incurred by Irgovel and/or the Company in connection with the above lawsuit is the sole responsibility of the Sellers. On February 6, 2009, the Sellers filed a collection lawsuit against the Company seeking payment of the second installment of the purchase price under the Purchase Agreement, which the Sellers allege is approximately $936,000.The Company has withheld payment of the second installment pending resolution of the Resyng lawsuit noted above.The Company has not been served with any formal notices in regard to this matter so far.To date, only Irgovel has received formal legal notice. In addition, the Purchase Agreement requires that all disputes between the Company and the Sellers be adjudicated through arbitration. As part of the Purchase Agreement $2,023,000 was deposited into an escrow account to cover contingencies with the net remaining funds payable to the Sellers upon resolution of all contingencies.The Company believes any payout due to the lawsuit will be made out of the escrow account.As of December 31, 2010 and 2009 the balance in the escrow account was $1,917,000 and $1,915,000, respectively.The Company believes that there is no additional material exposure as any amounts determined to be owed as a result of the above noted litigation and contingencies will be covered by the escrow account. Shareholder Class Action On February 27, 2009 and on April 27, 2009 securities class actions lawsuits were filed in the District Court for the District of Arizona against the Company and certain of its current and former officers and directors. On May 29, 2009 the cases were consolidated into a single action (the “Federal Action”) and lead plaintiff was appointed. On July 1, 2009, lead plaintiff filed a consolidated class action complaint on behalf of all persons who purchased NutraCea common stock between April 2, 2007 and February 23, 2009. The complaint alleged that the Company filed material misstatements in publically disseminated press releases and SEC filings misstating the Company’s financial condition and certain transactions during the period in question. An amended consolidated complaint was filed on September 25, 2009. The case has been settled in its entirety with the settlement to be funded by the Company’s directors and officers’ insurance carrier. On October 1, 2010 the District Court of Arizona issued an Order approving the Settlement, certifying the class and entering Judgment dismissing the matter. On October 27, 2010, the Bankruptcy Court for the District of Arizona also entered an Order approving the settlement. Shareholder Derivative Action In addition to the shareholder class actions, on March 30, 2009 and May 9, 2009, two shareholder derivative lawsuits were filed in Maricopa County Superior Court by persons identifying themselves as shareholders of the Company and purporting to act on its behalf, naming the Company as a nominal defendant and naming its former Chief Executive Officer and its then current Board of Directors as defendants. In these actions, the plaintiffs asserted claims against the individual defendants for breach of fiduciary duty, abuse of control, gross mismanagement, waste of corporate assets, and unjust enrichment based on the alleged wrongful conduct complained of in the Federal Action described above.All of these claims were purportedly asserted derivatively on the Company’s behalf and the plaintiffs sought no monetary recovery against the Company.Instead they sought, among other relief, disgorgement of all profits, benefits, and compensation received by the individual defendants together with their attorneys’ fees and costs. By an order entered on June 3, 2009, the superior court consolidated these two cases into one action captioned In re:NutraCea Derivative Litigation, Case No. CV2009-051495. Following the Chapter 11 Case filing, the defendants filed a motion to dismiss the action for lack of standing. On February 10, 2010, in response to that motion, plaintiffs filed a voluntary dismissal without prejudice of both actions and the Court entered the dismissals. 29 Index SEC Enforcement Investigation The Company received a letter from the SEC in January 2009 indicating that it had opened an informal inquiry, and the Company subsequently received an informal request for the production of documents in February 2009 relating to a number of 2007 transactions.In March 2009 the Company received a Formal Order of Private Investigation from the SEC.In June 2009, the Company received a subpoena for the production of documents that largely tracked the SEC’s earlier requests.The Company has responded to these requests for documents and based on findings related to the internal review and the SEC’s requests, the Company restated its financial statements for 2006, 2007 and the first three quarters of 2008. On January 13, 2011, the SEC filed a complaint in the United States District Court for the District of Arizona alleging that the Company violated Section 17(a) of the Securities Act of 1933, 15 U.S.C. § 77q(a), Sections 10(b), 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78m(a), 78m(b)(2)(A), and 78m(b)(2)(B), and Rules 10b-5, 12b-20, 13a-1, and 13a-13 thereunder, 17 C.F.R. §§ 240.10b-5, 240.12b-20, 240.13a-1, and 240.13a-13 (the “SEC Action”).The Company has settled these allegations with the SEC, without admitting or denying them, and has consented to the entry of a Final Judgment of Permanent Injunction (the “Consent Judgement), which, among other things, permanently restrains and enjoins NutraCea from violations of Section 17(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77q(a), Sections 10(b), 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78j(b), 78m(a), 78m(b)(2)(A), and 78m(b)(2)(B), and Rules 10b-5, 12b-20, 13a-1, and 13a-13 thereunder, 17 C.F.R. §§ 240.10b-5, 240.12b-20, 240.13a-1, and 240.13a-13.The Consent Judgment was entered filed in the SEC Action on February 14, 2011.No financial penalty was assessed by the SEC against the Company. W.D. Manor Mechanical Contractors, Inc. and Related Matters On April 30, 2009, W.D. Manor Mechanical Contractors, Inc. (“W.D.”) filed a complaint against NutraPhoenix, LLC, a wholly owned subsidiary of the Company, the Company and other unrelated defendants in Superior Court of Arizona, Maricopa County (CV2009-013957) arising out of the construction of a facility in Phoenix, Arizona that was owned by NutraPhoenix, LLC and at which the Company was the tenant.Various other sub-contractors joined in the lawsuit and asserted lien claims. These claims have been accrued and expensed in our consolidated financial statements as of December 31, 2009. With the sale of the Phoenix facility in September 2010, all claims held by W. D. and the other subcontractors who joined in the lawsuit, totaling $699,000, were paid in full from the proceeds of the sale and the lawsuit was dismissed. Halpern On January 21, 2009, Halpern Capital Inc, filed a complaint against NutraCea in the Circuit Court of the Eleventh Judicial Circuit in Miami-Dade County, Florida (Case No: 09-04688CA06) arising out of a financial advisory and investment banking relationship. The two parties reached a confidential settlement agreement that included cash payment and warrants. The total value of the settlement was accrued in our Consolidated Financial Statements as of December 31, 2008 and is included in our pre-petition liability. Farmers’ Rice Milling Farmers’ Rice Milling (“FRM”) contended that the Company defaulted by failing to pay rentals due under two leases between the parties: (i) the March 15, 2009 ground lease, as amended on November 1, 2008 and (ii) the April 15, 2007 Warehouse lease (collectively the “Leases”).FRM filed suit against the Company to terminate the Leases and recover damages thereunder. This suit was filed in the 14th Judicial District Court on June 24, 2009 and was timely removed to the United States District Court, Western District of Louisiana, Lakes Charles division.The Company filed an Answer and Counterclaim and deposited into the registry of the court the sum of $60,425 constituting the rental due under both the Leases, a late fee due under the Warehouse lease plus accrued interest. Following the filing of the Chapter 11 Reorganization both leases were assumed under Section 365 of the Bankruptcy Code, the arrearages were paid and the lawsuit was dismissed. FRM also asserted a claim for monetary damages for breach of a supply agreement, but that claim was dismissed from the lawsuit and allowed as a general unsecured claim in the Chapter 11 Reorganization. Item 4. (Removed and Reserved) 30 Index PART II Item 5.Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities PRICE RANGE OF COMMON STOCK The Company’s common stock is traded on the pink sheets, a centralized electronic quotation service for over-the-counter securities, under the symbol “NTRZ.PK” Our CUSIP No. is 45776L100.Our common stock previously traded on the OTCBB until May 1, 2009. The following table sets forth the range of high and low closing sales prices for our common stock as reported on the OTCBB for the periods indicated below. The quotations below reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. NutraCea Common Stock Low High Year Ended December 31, 2010 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended December 31, 2009 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ HOLDERS As of December 31, 2010, there were approximately 287 holders of record of our common stock. DIVIDENDS We have never declared or paid any cash dividends on our common stock. We currently anticipate that we will retain all future earnings for the expansion and operation of our business and do not anticipate paying cash dividends in the foreseeable future. RECENT SALES OF UNREGISTERED SECURITIES The following securities were issued during the fourth quarter of 2009: On October 19, 2009, the Company issued an option to purchase 100,875 shares of our Common Stock to its current directors in lieu of cash for services provided in the third quarter of 2009 at strike price of $0.20 with a five year expiry. On November 3, 2009 the Company issued options to purchase 600,000 shares of our Common Stock to current employees at a strike price of$0.22 with a five year expiration date. The securities described were issued in private placement transactions to a limited number of recipients in reliance on Section 4(2) of the Securities Act of 1933, as amended, and/or Regualtion D promulgated under the Securities Act. Each person or entity to whom securities were issued represented that the securities were being acquired for investment purposes, for the person's or entitiy's own account, not as nominee or agent, and not with a view to the resale or distribution of any part there of in violation of theSecurities Act. SHARE REPURCHASES We did not repurchase any of ourcommon stockin 2009. Item 7.Management’s Discussion and Analysis of Financial Conditions and Results of Operation The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes thereto included in Item 8 of this Form 10-K. This discussion and analysis may contain “forward-looking statements”. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements may include, without limitation, statements about the Company’s market opportunities, strategies, competition, and expected activities and expenditures and at times may be identified by the use of words such as “may,” “could,” “should,” “would,” “project,” “believe,” “anticipate,” “expect,” “plan,” “estimate,” “forecast,” “potential,” “intend,” “continue” and variations of these words or comparable words. Forward-looking statements inherently involve risks and uncertainties. Accordingly, actual results may differ materially from those expressed or implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, the risks described under “Risk Factors” in Item1A. The Company undertakes no obligation to update any forward-looking statements for revisions or changes after the filing date of this Form10-K. 31 Index Executive Summary The year ended December 31, 2009 was a challenging year for NutraCea. Due to recurring losses, liquidity was severely constrained ultimately leading to a default under our secured credit facility.In addition, as aresult of an internal investigation by the audit committee and an external investigation by the Securities andExchange Commission (SEC), the Company restated its prior year financial statements (filed on October 20, 2009 in our Annual Report on Form 10-K for the year ended December 31, 2008).A class action lawsuit was also filed by shareholders.Significant resources, both financial and management were devoted to the above matters.Ultimately, these changes led to NutraCea filing for relief under Chapter 11 of the Bankruptcy Code. Basis of Presentation and Going Concern The Company financial statements have been prepared assuming the Company will continue as a going concern based on the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has experienced recurring losses and negative cash flows from operations.Due to defaults under its credit agreement with Wells Fargo, the Company’s credit lines were reduced to approximately $3.5 million as of July 2009, which was the level of the current outstanding loans and obligations at that time. NutraCea also entered into a forbearance agreement with Wells Fargo pursuant to which Wells Fargo agreed to forebear from exercising its rights and remedies with respect to the existing defaults. NutraCea was behind on its payments to vendors and had defaulted on several agreements due to non-payment resulting in declaring bankruptcy. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management has taken steps to improve profitability and liquidity by reducing our U.S. based employee head count at both the corporate and plant operations level. The reductions in force that occurred at various times throughout 2009 resulted in annualized savings of approximately $2.4 million. In January of 2010. an additional corporate reduction in force was enacted resulting in annualized savings of $0.8 million. Effective January 1, 2010, the Company moved its corporate headquarters to less expensive office space resulting in yearly rent savings of approximately $1.2 million. The combined effect of the cost cutting efforts total $4.4 million. In an ongoing effort to improve profitability, significant emphasis will be placed on growing sales. The growth of revenues is expected to include the following: ● growing sales in existing markets, including bulk SRB and rice bran oil; and ● aligning with strategic partners who can provide channels for additional sales; of our products, including products derived from rice-bran oil extraction. In the past the Company has turned to the equity markets for additional liquidity. This is not a likely source of funds at this time due to the Company’s financial position, the state of the equity markets and the bankruptcy filing. Combined with expense reduction efforts and growth of sales, Company management intends to provide the necessary cash to continue operations through the monetization of certain assets and is expected to include some or all of the following: ● sale or a sale- lease back of certain of the Company’s facilities; ● sale of a non-controlling interest in one or more of the Company’s subsidiaries; ● sale of certain trademarks to strategic buyers that could become long-term buyers of bulk SRB; or ● sale of surplus equipment. We have already taken steps to pursue several of these potential sources of cash (see Note 26 to the Consolidated Financial Statement included herein).Successful monetization of one or more of the assets identified above could yield sufficient cash to enable the Company to remain a going concern.Some of these sales could result in additional non-cash write downs of asset values.Although management believes that they will be able to obtain the funds necessary to continue as a going concern there can be no assurances that the means for maintaining this objective will prove successful.The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 32 Index Acquisition of Irgovel In February, 2008 the Company acquired 100% ownership of Industria Riograndens De Oleos Vegetais Ltda. (“Irgovel”), a limited liability company organized under the laws of the Federative Republic of Brazil, which operates a rice-bran oil manufacturing facility in Pelotas, Brazil. On December 29, 2010 Nutra SA LLC, NutraCea’s wholly owned subsidiary sold approximately 35.6% of its ownership of Irgovel to AF Bran Holdings-NL LLC and AF Bran Holding LLC(see Note 11 to the Consolidated Financial Statements included herein). Segments With the acquisition of Irgovel, the Company now operates in two reporting segments; the NutraCea segment, which manufactures and distributes ingredients primarily derived from SRB, utilizing our unique and proprietary technology and the Irgovel segment, which consists of our rice-bran oil and fatted and de-fatted rice bran manufacturing subsidiary in Pelotas, Brazil. Significant Events As noted above, the Chapter 11 Reorganization was filed on November 10, 2009; the Amended Plan was confirmed on October 27, 2010 and became effective on November 30, 2010.The Company’s payment obligations under the Amended Plan are estimated to total $7 million.It intends to discharge these obligations by selling non-core assets, collecting outstanding receivables, and borrowing on a secured basis.To secure a portion of these payment obligations, unsecured creditors were granted a lien in all of the Company’s assets.The lien is administered and may be enforced by a Plan Agent, who was jointly selected by the Company and the Official Unsecured Creditors Committee.The Plan Agent may, among other things, sell specified assets of the Company if the payment benchmarks set forth in the Amended Plan are not met. Results of Operations The following is a detailed discussion of our consolidated financial condition as of December 31, 2009, and 2008 and the results of operations for fiscal years ended December 31, 2009, 2008 and 2007, which should be read in conjunction with, and is qualified in its entirety by, the Consolidated Financial Statements and notes there to included elsewhere in this report. The Consolidated Financial Statements (see Part II - Item 8. FINANCIAL STATEMENTS) represent annual results for NutraCea. Year Ended DECEMBER 31, 2009 Compared to Year Ended DECEMBER 31, 2008 Total Revenue and Gross Profit For the year ended December 31, 2009, total revenues were $33,223,000 compared to $35,224,000 in the comparable period of 2008.This represents a decrease of $2,001,000or 5%. The decrease in revenue in the NutraCea segment was $532,000 or 3% of its total revenue.The Irgovel segment experienced a decrease in total revenue of $1,469,000 or 7% of its total revenue.The decrease in the Irgovel segment was a result of currency exchange rate changes.Included in the 2009 NutraCea and Irgovel segment results were sales returns of $157,000 and $279,000 as compared to $667,000 and $0, respectively in 2008.In arriving at total revenues, gross revenues are reduced by provisions for estimates, including discounts, performance and promotions, price adjustments and returns. Royalty, label and licensing fees revenue for the year ended December 31, 2009 was $39,000 compared to $48,000 in the comparable year. Cost of goods sold for the year ended December 31, 2009 was $27,054,000 as compared to $30,416,000 for the year ended December 31, 2008.This represents a decrease of $3,362,000 or 11%. Our NutraCea segment experienced a decrease of $3,517,000 or 24% primarily due to lower raw bran prices, lower utilities, lower transportation costs, and the phasing out of slow moving products.In October 2009, our Mermentau facility, which was idled in May 2009, restarted production which helped meet increasing demand for SRB. During 2009, the NutraCea segment operated at 30.2% of capacity.The Irgovel segment incurred costs of goods sold of $15,938,000. 33 Index Gross profit for the year ended December 31, 2009 was $6,169,000 as compared to $4,808,000 for the year ended December 31, 2008. The Irgovel segment contributed $2,794,000 to gross profit.The NutraCea segment contributed $3,375,000 to gross profit and experienced an increase of $2,985,000 or 765% primarily due to lower raw bran prices, lower transportation costs, lower utilities, and the phasing out of the infomercial product line.Gross margins were 19% for the period ended December 31, 2009 as compared to 14% for the comparable period ended December 31, 2008. The following table illustrates the gross profit contribution by each of our segments for the years ended December 31: Increase/ (Decrease) Consolidated % NutraCea % Irgovel % Consolidated % NutraCea % Irgovel % Net product sales $ ) Royalty and licensing — — ) Total revenues ) Cost of sales 81 77 85 86 97 78 ) Gross profit $ 19 $ 23 $ 15 $ 14 $ 3 $ 22 $ Operating expenses Sales, General and Administrative (SG&A) expenses were $21,003,000 and $23,785,000 in 2009 and 2008, respectively. The Irgovel segment SG&A expense increased by $104,000 or 3%. The NutraCea segment SG&A expense decreased by $2,782,000 or 12%.The majority of decrease was due to reductions in the work force that occurred in May and July 2009 and a decrease in stock options awarded in 2009.Depreciation and amortization increased by $1,323,000 due to the completion of our Phoenix facility and the leasehold improvements to the Phoenix building.Below is a breakdown of SG&A for the years ended December 31: Increase (Decrease) Payroll and Benefits $ $ $ ) Sales & Marketing ) Operations ) Depreciation and Amortization Stock Option and Warrant Expense ) Other SG&A ) Total NutraCea Segment SG&A ) Irgovel SG&A Total Consolidated SG&A $ $ $ ) Research and Development (R&D) expenses were $897,000 and $1,509,000 in 2009 and 2008, respectively.The decrease was attributed to decreased R&D activities and a reduction in scientific staff compared to the same period last year.The Company expects to continue research and development expenditures to establish the scientific basis for health claims of existing products and to develop new products and applications. Bad debt expense was $125,000 for the year ended December 31, 2009, a decrease of $2,097,000 over 2008. Professional fees were $2,797,000 and $4,922,000 for the years ended December 31, 2009 and 2008, respectively.The largest contributor to thisdecreaserelated to a $500,000 accrual recorded in March of 2008 for Theorem Brokers fee related to Medan as discussed in Note 11 of the Consolidated Financial Statements included herein. Professional fees are expenses associated with consultants, accounting, SOX 404 compliance, and outside legal counsel. The NutraCea segment recorded an impairment of $8,845,000 associated with its long lived assets, which included the Phoenix building and equipment related to the cereal product line and impairment associated with the Lake Charles building; and $1,594,000 associated with its intangible assets, which included the Equine Trademarks, for the year ended December 31, 2009, as discussed in Notes 8 and 9 to the Consolidated Financial Statements included herein. 34 Index Other income (expense) Total other income (expense) increased by $573,000 to $42,000 for the year ended December 31, 2009 as compared to $(531,000) for the year ended December 31, 2008.Below is the detail, by segment for the years ended December 31: Increase (Decrease) Consolidated NutraCea Irgovel Consolidated NutraCea Irgovel Interest income $ ) Interest expense ) Equity income/loss in equity investments ) ) — ) ) — Gain on settlement — ) Loss on foreign exchange ) ) — ) Warrant liability income — Other income (expense) Total other (expenses) income $ $ $ ) $ ) $ ) $ ) $ Interest income decreased $402,000 due to lower cash balances available for investment in 2009. Interest expense was $2,314,000 and $728,000 for the years ended December 31, 2009 and 2008, respectively due to the establishment of a new credit facility with Wells Fargo and the preferred dividends on our Series D and E Preferred Stock (see Liquidity and Capital Resources for further discussion). The increase in Warrant liability income is primarily due to the adoption of ASC 815 and recognition of warrants associated with the Series D and E Preferred Stock (see Note 22 to theConsolidated Financial Statements included herein).As a result of this adoption of the new accounting guidance warrants to purchase 42,801,000 of our common stock previously treated as equity were no longer afforded equity treatments. Effective January 1, 2009 we reclassified the fair value of these warrants, from equity to liability, which created an initial liability of $3,913,000 as of January 1, 2009. The fair value of these warrants as of December 31, 2009 decreased causing a reduction of the liability to $896,000 resulting in a non-cash warrant liability income of $3,017,000. As a result of recognizing warrants associated with the Series D and E Preferred Stock, a liability of $1,156,000 was recorded at January 1, 2009. At December 31, 2009 the fair value decreased to $383,000 resulting in a net expense for these warrants of $383,000. Income taxes Income tax benefit (expense) for the year ended December 31, 2009 increased $538,000 to $474,000 from ($64,000) for the prior year due to a payment of Brazil corporate income taxes. As of December 31, 2009 the Company recorded a deferred tax liability of $5,110,000.Deferred taxes arise from temporary differences in the recognition of certain expenses for tax and financial reporting purposes. At December 31, 2009 and 2008, management determined that realization of these benefits is not assured and has provided a valuation allowance for the entire amount of such benefits. At December 31, 2009, net operating loss carry-forwards were approximately $102,380,000 for federal tax purposes that expire at various dates from 2011 through 2023 and $61,017,000 for state tax purposes that expire in 2011 through 2018. Utilization of net operating loss carry-forwards may be subject to substantial annual limitations due to the “change in ownership” provisions of the Internal Revenue Code of 1986, as amended and similar state regulations.The annual limitation may result in expiration of net operating loss carry-forwards before utilization. Reorganization items Reorganization expenses were $3,425,000 for the year ended December 31, 2009. These expenses included professional expenses of $180,000, loss on disposal of long lived assets, mainly leasehold improvements and furniture and fixture of $3,016,000 related to the old headquarters and additional impairment of $229,000 related to the furniture and fixtures. These expenses are classified as Reorganization expenses as they were incurred as a direct result of the Chapter 11 Reorganization. 35 Index Year Ended DECEMBER 31, 2008 Compared to Year Ended DECEMBER 31, 2007 Total Revenue and Gross Profit For the year ended December 31, 2008, total revenues were $35,224,000 compared to $12,726,000 in the comparable year. This represents an increase of $22,498,000or 177%. The 2008 acquisition of Irgovel contributed revenues of $20,201,000. The NutraCea segment experienced an increase in total revenue of $2,297,000 or 18%.Included in the 2008 NutraCea segment results are sales returns of $667,000 due primarily to prior year sales to one customer in our private label product line.The increase in revenue in the NutraCea segment is primarily due to increased sales in our core SRB product lines and the recognition of RiceNShine revenue in 2008 associated with the bill and hold transaction originally recorded in 2007. Royalty, label and licensing fees revenue for the year ended December 31, 2008 was $48,000 compared to $340,000 in 2007. The decrease of $292,000 is primarily the result of recognizing $300,000 in revenue from the sale of a license to Herbal Science in 2007 (see Note 11 to the Consolidated Financial Statement herein). In arriving at total revenues, gross revenues are reduced by provisions for estimates, including discounts, performance and promotions, price adjustments and returns. Cost of goods sold for the year ended December 31, 2008 was $30,416,000 as compared to $8,883,000 for the year ended December 31, 2007.This represents an increase of $21,533,000 or 242%.The 2008 acquisition of Irgovel contributed costs of goods sold of $15,783,000.Our NutraCea segment experienced an increase of $5,750,000 or 65% primarily due to historically high raw bran prices, higher energy and transportation costs, and continued investment in production capacity, low capacity utilization rates, charges related to slow moving product, and the phasing out of the high margin infomercial product line.During the 2008 year, our NutraCea segment operated at 30% of capacity.Our Mermentau plant was idle May through July due to the rice mill that supplies the plant not milling rice because of business conditions at their mill not related to our operations.Our Lake Charles plant began operations in May 2008; however, full production levels have not been reached.Additionally, hurricane weather disrupted normal operations at all three of our gulf cost facilities, Lake Charles, Mermentau, and Freeport. Based on the level of demand for SRB and our ability to meet that demand with our production facilities in California, the Company permanently closed its Freeport facility in May 2009 and temporarily idled the Mermentau and Lake Charles facilities in May 2009. Gross profit for the year ended December 31, 2008 was $4,808,000 as compared to $3,843,000 for the year ended December 31, 2007. The acquisition of Irgovel contributed $4,418,000 to gross profit.The NutraCea segment experienced a decrease of $3,453,000 primarily due to historically high raw bran prices, higher energy and transportation costs, continued investment in production capacity, low capacity utilization rates, charges related to slow moving product, and the phasing out of the high margin infomercial product line.While we were not able to pass through 100% of the raw material price increases, we successfully implemented some pricing increases in the fourth quarter and continue to evaluate our pricing strategy, cost structure, and underperforming production assets on a go-forward basis.Gross margins were 14% for the year ended December 31, 2008 as compared to 30% for the comparable year ended December 31, 2007. The following table illustrates the gross profit contribution by each of our segments for the years ended December 31: Increase/ December 31, 2008 December 31, 2007 (Decrease) Consolidated % NutraCea % Irgovel % NutraCea % Net product sales $ Royalty and licensing — ) Total revenues $ Cost of sales 86 97 78 70 Gross profit $ 14 $ 3 $ 22 $ 30 $ 36 Index Operating expenses Sales, General and Administrative (SG&A) expenses were $23,785,000 and $18,258,000 in 2008 and 2007, respectively. The 2008 acquisition of Irgovel added $3,746,000 of incremental SG&A. The NutraCea segment SG&A expense increased by $1,781,000 or 10%.The majority of the increase was due to expanded investment in personnel and production capacity.Depreciation and amortization increased $846,000 due to the completion of our Lake Charles facility and the leasehold improvements completed at our corporate office.Sales and Marketing expense decreased $1,385,000 due to exiting the infomercial sales channel and targeting marketing dollars more effectively.Stock Option expense was $2,510,000 and $2,166,000 for the year ended December 31, 2008 and 2007, respectively, which represents stock options granted to individuals or companies for services rendered in lieu of cash.Below is a breakdown of SG&A for the years ended December 31: Increase (Decrease) Payroll and Benefits $ $ $ Sales & Marketing ) Operations Depreciation and Amortization Stock Option and Equity Warrant Expense Other SG&A Total NutraCea Segment SG&A Irgovel SG&A — Total Consolidated SG&A $ $ $ Research and Development (R&D) expenses were $1,509,000 and $769,000 in 2008 and 2007, respectively.The increase was attributed to higher product development costs and employee related expenses due to increased R&D activities and expanded scientific staff compared to the same period last year.Additionally, we paid $400,000 to Herbal Science for on-going research programs to commercialize SRB isolates.The Company expects to continue research and development expenditures to establish the scientific basis for health claims of existing products and to develop new products and applications. Bad debt expense was $2,222,000 for the year ended December 31, 2008, an increase of $1,972,000 over 2007.A significant portion of bad debt expense in 2008, $2,198,000, was related to VLI and customers we no longer do business with or product lines we no longer sell. Professional fees were $4,922,000 and $3,848,000 for the year ended December 31, 2008 and 2007, respectively.Professional fees are expenses associated with consultants, accounting, SOX 404 compliance, and outside legal counsel.The increase of $1,074,000 or 28% was mainly due to the litigation and settlement agreement with Halpern. Impairment of goodwill was $33,231,000 and $1,300,000 in the year ended December 31, 2008 and 2007, respectively (see Note 25to the Consolidated Financial Statements included herein).Impairment of our investment in PIN was $3,996,000 in 2008 and our gain on deconsolidation of VLI was $1,199,000 (see Note 11to the Consolidated Financial Statements contained herein). Other income (expense) Total other income (expense) decreased by $4,508,000 to ($531,000) for the year ended December 31, 2008 as compared to $3,977,000 for the year ended December 31, 2007.Below is the detail by each of our segments for the years ended December 31: Increase (Decrease) Consolidated NutraCea Irgovel NutraCea Interest income $ ) Interest expense ) Gain on settlement — ) Loss on equity investments ) ) — ) Other income (expense) Loss on sale of marketable securities — — — ) Total other (expenses) income $ ) $ ) $ ) $ $ ) 37 Index Interest income decreased $2,350,000 due to lower cash balances available for investment in 2008. Interest expense was $728,000 and $1,000 for the years ended December 31, 2008 and 2007, respectively.The increase of $727,000 is primarily due to increased debt levels.The most significant items were the issuance of Series D Preferred Stock in October 2008 and the establishment of a new credit facility with Wells Fargo (see Liquidity and Capital Resources for further discussion). Gain on settlement decreased $1,203,000 as a result of the settlement in 2007 of a lawsuit related to our investment in Langley Park (see Note 4to the Consolidated Financial Statements included herein). Income taxes Income tax expense for the year ended December 31, 2008 increased $44,000 to $64,000 from $20,000 for the prior year due to a 2008 payment of Brazil and state of California corporate income taxes. As of December 31, 2008, the Company recorded a deferred tax liability of $4,187,000.Deferred taxes arise from temporary differences in the recognition of certain expenses for tax and financial reporting purposes. At December 31, 2008 and 2007, management determined that realization of these benefits is not assured and has provided a valuation allowance for the entire amount of such benefits. At December 31, 2008, net operating loss carry-forwards were approximately $84,880,000 for federal tax purposes that expire at various dates from 2011 through 2022 and $59,445,000 for state tax purposes that expire in 2010 through 2017. Utilization of net operating loss carry-forwards may be subject to substantial annual limitations due to the “change in ownership” provisions of the Internal Revenue Code of 1986, as amended and similar state regulations.The annual limitation may result in expiration of next operating loss carry-forwards before utilization. LIQUIDITY AND CAPITAL RESOURCES Our cash and cash equivalents were $952,000 and $4,867,000 at December 31, 2009, and 2008 respectively. At December 31, 2009, we also had $1,915,000 of restricted cash classified as current assets (see Note 15 –to the Consolidated Financial Statements included herein).The amount of $1,915,000 represents restricted cash to cover certain litigation matters under the purchase agreement terms of the acquisition of Irgovel. Cash used in operating activities was $8,779,000 for the year ended December 31, 2009, compared to net cash used in operations in 2008 of $17,512,000 a decrease of $8,733,000.The cash used in operations for the year ended December 31, 2009 resulted primarily from our net loss of $32,203,000 offset by non-cash charges of: $6,955,000 for depreciation and amortization, impairment charges of $10,439,000, loss on retirement of assets of $254,000, stock based charges of $1,435,000, and warrant liability income of $2,765,000.An additional $229,000 of impairment costs and $3,016,000 of losses in retirement of assets were recorded as reorganization items due to the Chapter 11 Reorganization. The changes in our operating assets and liabilities and the associated impacts on our net cash used in operations during the year ended December 31, 2009 provided cash of $3,935,000 and primarily consisted of a decrease in inventory of $1,024,000 and an increase in accounts payable and accrued expenses of $1,980,000. Cash provided/(used) in investing activities was $5,269,000 and ($48,334,000) for the years ended December 31, 2009, and 2008, respectively.Cash provided in the year ended December 31, 2009 resulted primarily from the reduction of restricted cash by $3,281,000, the selling of our interest in PIN for $1,675,000, the reduction of our cash investment in Grain Enhancements of $950,000, the conversion of our interest in Vital Living into a notes receivable and the collection on all notes receivable resulting in cash provided of $823,000, and the use of $1,768,000 to purchase fixed assets.In 2008, we used $29,829,000 to purchase both fixed and intangible assets and an additional $15,014,000 to acquire Irgovel. 38 Index Cash provided / (used) by financing activities for the year ended December 31, 2009 and 2008 was ($487,000) and $29,380,000, respectively.The results for the year ended December 31, 2009 resulted primarily from the payment on redemption of Series D and E Preferred Stock totaling $556,000.In 2008, we raised $18,775,000 (net of expenses) through a registered offering of common stock and warrants and $5,000,000 through the registered offering of Series D Preferred Stock and warrants.We also established a credit facility with Wells Fargo which has an outstanding balance of $5,000,000 of which $1,500,000 was held as restricted cash as of December 31, 2008. Our working capital position was $7,317,000 and ($3,298,000) as of December 31, 2009 and 2008, respectively. The Company has experienced recurring losses and negative cash flows from operations.Due to defaults under its credit facility with Wells Fargo, the Company’s credit lines were reduced to approximately $3,500,000, which was the level of the current outstanding loans and obligations at the time.In July, 2009, NutraCea, along with NutraPhoenix, LLC, a wholly-owned subsidiary of NutraCea, entered into a forbearance agreement with Wells Fargo pursuant to which Wells Fargo agreed to forebear from exercising its rights and remedies with respect to the existing defaults.The results of the forbearance agreement are further described in the accompanying financial statements under Note 14 to the Consolidated Financial Statements included herein. In connection with the Company’s filing for voluntary petition for reorganization under Chapter 11 of the bankruptcy code, the Company, NutraPhoenix, LLC, and Wells Fargo entered into a credit and security agreement which satisfied the outstanding obligations of the forbearance agreement and provided support for the Company’s working capital needs. In 2010, the Companysold certain of its non-core assets under the approval of the bankruptcy court.This monetization of assets has allowed the Company to pay off all of its obligations with Wells Fargo and to provide working capital for the Company. The Company’s management intends to provide the necessary cash to continue operations through the monetization of certain assets, growth of revenues and reduction of expenses.The monetization of assets is expected to include the sale of a non-controlling interest in one or more of the Company’s subsidiaries and the sale of certain surplus and non-core equipment.Certain of these actions were accomplished in 2009 and 2010, which included; 1) the sale of the cereal product equipment and building in March 2010 and September 20l0, respectively, 2) the sale of an equine product trademark on April 2010 and 3) the sale of a non-controlling interest in the holding company subsidiary that owns the Company’s Irgovel subsidiary in January 2011.The growth of revenues is expected to include the licensing of the Company’s intellectual properties, the growth in sales in existing markets including bulk SRB and rice bran oil, and the aligning with strategic partners who can provide channels for additional sales of our products. The Company’s ability to meet long term objectives will likely be dependent upon our ability to raise additional financing through public or private equity financing, establish increasing cash flows from operations, or secure other sources of financing to fund long term operations.There is no assurance that external funds will be available on terms acceptable to us in sufficient amounts to finance operations until we do reach sufficient positive cash flow to fund our capital expenditures.In addition, any issuance of securities to obtain such funds would dilute percentage ownership of our shareholders.Such dilution could also have an adverse impact on our earnings per share and reduce the price of our common stock.Incurring additional debt may involve restrictive covenants and increased interest costs that will strain our future cash flow.Our inability to obtain sufficient financing may require us to delay, scale back or eliminate some or all of our product development and marketing programs, eliminate or restructure portions of our operations, restructure existing operations to attempt to ensure future viability, or seeking to merge with another company or sell all or substantially all of our assets.Although management believes that it will be able to obtain the funds necessary for us to continue as a going concern, there can be no assurances that the means for maintaining this objective will prove to be successful. 39 Index Financing Activities In December 2008, the Company entered into the Credit and Security Agreement (the “Agreement”) with Wells Fargo Bank, NA. (“Wells Fargo”).The credit arrangement consisted of three separate credit facilities: ● A revolving line of credit of $2,500,000 for working capital which bore interest at prime plus 2.5% and matured on November 30, 2011. ● A real estate loan of $5,000,000 for general business purposes which bore interest at prime plus 3.0% and matured on December 31, 2018. ● A term loan of $2,500,000 for general business purposes which bore interest at prime plus 3.0% and matured on November 30, 2011. The above credit facilities were secured by the Phoenix, Arizona manufacturing building and all personal property of NutraCea other than NutraCea’s intellectual property.NutraCea may terminate any of the above facilities at any time upon 90 days notice, subject to payment of fees and repayment of the outstanding credits.NutraCea may terminate any of the above facilities at any time less than 90 days notice, subject to a payment of a penalty, payment of fess and repayment of the outstanding credit.Wells Fargo may terminate the facilities at any time upon an event of default as defined in the agreement.In the event of a default the interest rate will increase to 3.0% above the applicable interest rate for each facility. On July 9, 2009, NutraCea received a letter from Wells Fargo Bank, NA. stating that NutraCea (i) had failed to provide audited financial annual and quarterly statements and (ii) allowed a non-permitted lien to be placed on the Monterosa Property (as defined below).These events constitute an “Event of Default” under the Agreement.Based on these “Events of Default”, Wells Fargo accelerated the entire principal balance due under the three separate credit facilities listed above.At the time of the notice of default, NutraCea owed approximately $3.3 million under the credit facilities, which included principal and interest.Due to the “Event of Default”, the interest rate increased to 3.0% above the applicable interest rate for each facility.The credit facilities were secured against personal property owned by NutraCea located at 4502 W. Monterosa Street, Phoenix, Arizona (“Monterosa Property”). On July 31, 2009, NutraCea and NutraPhoenix, LLC a wholly-owned subsidiary of NutraCea, entered into a Forbearance Agreement and Amendment to the Credit and Security Agreement (“Forbearance Agreement”) with Wells Fargo.The Forbearance Agreement related to the credit facilities under the Agreement. The Forbearance Agreement identified certain existing defaults under the Agreement and provided that Wells Fargo would forbear from exercising its rights and remedies under the Agreement on the terms and conditions set forth in the Forbearance Agreement, until the earlier of January 31, 2010 or until the date that any new default occurred under the Agreement. The Forbearance Agreement increased the interest rates applicable to each credit facility to the default rates under the Agreement, which is 3.0% above the applicable interest rate for each facility.In addition, the Forbearance Agreement amended the Agreement by (i) decreasing the maximum amount advanced under the line of credit to $1,500,000 from $2,500,000, (ii) terminated the term loan, and (iii) terminated any obligations Wells Fargo has to make any further advances to NutraCea in connection with the real estate loan.Pursuant to the Forbearance Agreement, NutraCea agreed to deliver to Wells Fargo a first priority lien on certain real property located in Dillon, Montana.As a result of signing the Forbearance Agreement our default was cured through January 31, 2010. On November 10, 2009, NutraCea filed for a voluntary petition for reorganization under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Arizona (the “Chapter 11 Reorganization”).In connection with the Chapter 11 Reorganization, the Company entered into a Senior Secured Super-Priority Debtor-In-Possession Credit and Security Agreement (“DIP Credit Agreement”) among the Company, NutraPhoenix, LLC, and Wells Fargo.The DIP Credit Agreement provided for (i) up to a $2.5 million revolving loan and letter of credit facility (the “Revolver Facility”), and (ii) up to a $4.25 million term loan (“Term Loan”) with both subject to specific borrowing bases.The proceeds of the loans and other financial accommodations incurred under the DIP Credit Agreement would be used to refinance the outstanding obligations under the Forbearance Agreement, pay certain transactional expenses and fees, and support the Company’s working capital needs and general corporate purposes, all in accordance with the DIP Credit Agreement and the budgets which were approved by Wells Fargo. 40 Index Advances under the Revolver Facility and the Term Loan would bear interest at 9.5% and 10.0% per annum, respectively.In addition, the DIP Credit Agreement obligates the Company to pay certain fees as described in the DIP Credit Agreement.The Company’s obligations under the DIP Credit Agreement were secured by (i) a lien on its facilities in Phoenix, Arizona, Dillon, Montana, and Mermentau, Louisiana and on all of its personal property assets (including a pledge of all of the equity interests of each of the Company’s subsidiaries) other than certain intellectual property assets, and (ii) a super priority administrative claim in the Chapter 11 Reorganization.The Company’s obligations under the DIP Credit Agreement may be accelerated following certain events of default, including (without limitation) any breach by the Company of any of the representations, warranties, or covenants made in the DIP Credit Agreement or the conversion of the Chapter 11 Reorganization to a case under Chapter 7 of the Bankruptcy Code or the appointment of a trustee pursuant to Chapter 11 of the Bankruptcy Code. The DIP Credit Agreement would mature on the earlier of (i) May 7, 2010 or (ii) the date that all loans under the DIP Credit Agreement would become due and payable in full under the DIP Credit Agreement or (iii) the date of termination of the relevant commitments pursuant to the terms of the DIP Credit Agreement.As of December 31, 2009, the outstanding amount on the revolving loan was $460,000 and the outstanding amount on the term loan was $3,589,000. Effective May 11, 2010, NutraCea, NutraPhoenix, LLC and Wells Fargo entered into the First Amendment To Senior Secured Super-Priority Debtor-In-Possession Credit and Security Agreement (the “First Amendment”) which made certain modifications to the DIP Credit Agreement.Under the First Amendment, the maturity date of the revolving loan and letter of credit facility was extended to the earlier of (i) December 31, 2010, (ii) the date Company terminates the line of credit, or (iii) the date Wells Fargo terminates the line of credit following an Event of Default.The maturity date for the term loan was extended to November 5, 2010 under the terms of the First Amendment. The First Amendment also outlined the use of proceeds generated from the sale of the collateral assets. Using the proceeds from the Kerry transaction and the sale of the Phoenix manufacturing facility, the outstanding amounts on the revolver loan and the term loan were $0 as of September 30, 2010. OFF BALANCE SHEET ARRANGEMENTS We have not entered into any transactions with unconsolidated entities whereby we have financial guarantees, subordinated retained interests, derivative instruments or other contingent arrangements that expose us to material continuing risks, contingent liabilities, or any other obligation under a variable interest in an unconsolidated entity that provides financing and liquidity support or market risk or credit support risk to the Company. CRITICAL ACCOUNTING POLICIES A summary of our significant accounting policies is included in Note 3to the Consolidated Financial Statements included herein. We believe the application of these accounting policies on a consistent basis enables us to provide timely and reliable financial information about our earnings results, financial condition and cash flows. The preparation of financial statements in accordance with Generally Accepted Accounting Principles (GAAP) requires management to make judgments, estimates and assumptions regarding uncertainties that affect the reported amounts presented and disclosed in the financial statements. Management reviews these estimates and assumptions based on historical experience, changes in business conditions and other relevant factors that they believe to be reasonable under the circumstances. In any given reporting period, actual results could differ from the estimates and assumptions used in preparing our financial statements. Critical accounting policies are those that may have a material impact on our financial statements and also require management to exercise significant judgment due to a high degree of uncertainty at the time the estimate is made. Management has discussed the development and selection of our accounting policies, related accounting estimates and the disclosures set forth below with the Audit Committee of our Board of Directors. We believe our critical accounting policies include those addressing revenue recognition, allowance for doubtful accounts, inventories, and long lived assets, intangible assets, and goodwill. 41 Index Revenue Recognition – The Company recognizes revenue for product sales when title and risk of loss pass to its customers, generally upon shipment for domestic customers and upon customer receipt for international customers and when provisions for estimates, including discounts, and price adjustments are reasonably determinable. Provisions for routine sales discounts, volume allowances, and adjustments are made in the same period the sales are recorded. Deposits are deferred until either the product has been shipped or conditions relating to the sale have been substantially performed. Revenue from direct customers is recognized when shipment of goods occur. Each transaction is evaluated to determine if all of the following four criteria are met: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred; (3)the selling price is fixed and determinable; and (4) collectability is reasonably assured. If any of the above criteria cannot be satisfied then such a transaction is not recorded as revenue, or is recorded as deferred revenue and recognized only when the sales cycle is complete and payment is either received or becomes reasonably assured.The Company generally does not allow right of return. Changes in judgments and estimates regarding the application of the above mentioned four criteria might result in a change in the timing or amount of revenue recognized by such transactions. The Company also sells certain products such as infant cereal through a network of resellers and distributors.Revenue is recognized from these customers upon shipment of products.Each transaction is evaluated to determine if all of the following criteria have been met: 1) persuasive evidence of an arrangement exists, 2) delivery has occurred; 3) the selling price is fixed and determinable; and 4) collectability is reasonably assured. If collectability is not reasonably assured, then revenue is recognized on a cash basis.The Company generally does not allow right of return. Occasionally, we will grant exclusive use of our labels by customers in specific territories in exchange for a nonrefundable fee. Each label licensing provision is considered to be a separate unit of accounting. Revenue from such transactions is recognized over the licensing period. Allowance for Doubtful Accounts – The allowance for doubtful accounts is based on our assessment of the collectability of customer accounts and the aging of accounts and notes receivable. We analyze the aging of customer accounts, customer concentrations, customer credit-worthiness, current economic trends and changes in our customer payment patterns when evaluating the adequacy of the allowance for doubtful accounts. From period to period, differences in judgments or estimates utilized may result in material differences in the amount and timing of our bad debt expenses. For the years ended December 31, 2009, 2008 and 2007, the Company recorded bad debt expense of $125,000, $2,222,000 and $254,000, respectively for both accounts and notes receivable. The allowance for doubtful accounts was $789,000 and $915,000 at December 31, 2009 and 2008, respectively.The Company continues to evaluate its credit policy to ensure that the customers are worthy of terms and support our business plans. Inventories - Inventories are stated at the lower of cost or market, with cost determined by the first-in, first-out method. Provisions for potentially obsolete or slow-moving inventory are made based on our analysis of inventory levels, historical obsolescence and future sales forecasts. Long-Lived Assets, Intangible Assets and Goodwill – Long-lived assets, consisting primarily of property and equipment, intangibles assets, and goodwill, comprise a significant portion of our total assets. Property, plant and equipment are stated at cost less accumulated depreciation.Intangible asset are stated at cost less accumulated amortization. The carrying values of long-lived assets, which include property, plant and equipment and intangible assets with finite lives, are evaluated periodically in relation to the expected future cash flows of the underlying assets and monitored for other potential triggering events that might indicate impairment. Adjustments are made in the event that estimated undiscounted net cash flows are less than the carrying value. The cash flow projections are based on historical experience, management’s view of growth rates within the industry, and the anticipated future economic environment. 42 Index Goodwill is tested for impairment at least annually or when events or other changes in circumstances indicate that the carrying amount of the assets may not be recoverable based on management’s assessment of the fair value of the Company’s identified reporting units as compared to their related carrying value. If the fair value of a reporting unit is less than its carrying value, additional steps, including an allocation of the estimated fair value to the assets and liabilities of the reporting unit, would be necessary to determine the amount, if any, of goodwill impairment. Our impairment analysis requires management to make assumptions and to apply judgment to estimate future cash flows and asset fair values, including estimating the profitability of future business strategies. Stock-based compensation – Stock-based compensation expense for employees, in accordance with accounting for share-based payment under U.S. GAAP, is calculated at the grant date using the Black-Scholes-Merton valuation model based on awards ultimately expected to vest, reduced for estimated forfeitures, and expensed on a straight-line basis over the requisite service period of the grant.Forfeitures are estimated at the time of grant based on the Company’s historical forfeiture experience and will be revised in subsequent periods if actual forfeitures differ from those estimates. Stock-based compensation expense for non-employees is also calculated using the Black-Scholes-Merton valuation model based on the value determined when the service is complete, which is generally when vested.The value is re-measured each reporting period over the requisite service period of the grant.Most non-employee awards have graded vesting schedules resulting in higher compensation expense recorded early in the service period. The Company will use alternative valuation models if grants have characteristics that cannot be reasonably estimated using the Black-Scholes-Merton model. Warrants – The Company accounts for its anti-dilutive warrants in accordance with the provisions of ASC 815 Derivatives and Hedging (previously EITF 07-5, Determining Whether an instrument (or an Embedded Feature) is Indexed to an Entity’s Own Stock). These warrants are valued using the Lattice model each reporting period and the resultant change in fair value is recorded in the Statements of Operations as other income and expense. In addition the Company has issued certain Equity warrants that do not have the anti-dilutive provision feature in them and hence, they are accounted for as equity instruments.The Equity warrants are valued using the Black-Scholes-Merton Model. Income Taxes – The Company accounts for its income taxes by recording a deferred tax asset or liability for the recognition of future deductible or taxable amounts and operating loss and tax credit carry-forwards. Deferred tax expense or benefit is recognized as a result of timing differences between the recognition of assets and liabilities for book and tax purposes during the year. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards. A valuation allowance is established, when necessary, to reduce that deferred tax asset if it is “more likely than not” that the related tax benefits will not be realized. Item 8. Financial Statements and Supplementary Data. Index to Consolidated Financial Statements ● Report of BDO USA, LLP, Independent Registered Public Accounting Firm ● Report of Perry-Smith LLP, Independent Registered Public Accounting Firm ● Consolidated Balance Sheets as of December 31, 2009 and 2008 ● Consolidated Statements of Operations for the three years ended December 31, 2009 ● Consolidated Statement of Changes in Shareholders’ Equity for the three years ended December 31, 2009 ● Consolidated Statements of Cash Flows for the three years ended December 31, 2009 ● Notes to Consolidated Financial Statements ● The financial statements and financial information required by Item 8 are set forth below on pagesF-1 throughF-70of this report. 43 Index Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure On May 25, 2010, Perry-Smith LLP (“Perry-Smith”) was dismissed as the independent registered public accounting firm for NutraCea. The decision to dismiss Perry-Smith was approved by the Audit Committee of NutraCea’s Board of Directors. The report of Perry-Smith on the financial statements of NutraCea as of and for the year ended December 31, 2008 did not contain any adverse opinion or disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principle, other than expressing substantial doubt as to NutraCea’s ability to continue as a going concern.The report of Perry-Smith on the effectiveness of NutraCea’s internal control over financial reporting as of December 31, 2008 contained an adverse opinion because of the effect of material weaknesses that related to (i) NutraCea not maintaining effective controls to prevent management override of controls, (ii) NutraCea not maintaining effective controls over revenue recognition and accounting for complex transactions and (iii) NutraCea’s failure to retain resources necessary to meet its public financial reporting responsibilities.These material weaknesses and NutraCea’s plan for remediation were disclosed in Item 9A of NutraCea’s Annual Report on Form 10-K for the year ended December 31, 2008. During NutraCea’s years ended December 31, 2009 and 2008, and through May 25, 2010, there were no disagreements with Perry-Smith on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Perry-Smith’s satisfaction, would have caused Perry-Smith to make reference to the subject matter of the disagreement in its reports on NutraCea’s financial statements, except that in March 2008, in connection with the 2007 audit, Perry-Smith disagreed with NutraCea’s initial positions regarding the impairment of certain intangible assets related to its consolidation of Vital Living, Inc., the adequacy of an allowance for doubtful accounts receivable related to a distributor of Vital Living products and whether NutraCea should capitalize or expense amounts paid by NutraCea to a former officer, each of which was satisfactorily resolved.The Audit Committee of NutraCea’s Board of Directors discussed the subject matter of each such disagreement with Perry-Smith.NutraCea has authorized Perry-Smith to respond fully to inquiries from BDO USA, LLP (“BDO”), NutraCea’s current independent registered public accounting firm, concerning the subject matter of each such disagreement. During NutraCea’s years ended December 31, 2009 and 2008, and through May 25, 2010, there were no reportable events of the type described in Item 304(a)(1)(v) of Regulation S-K. Effective as of July 29, 2010, NutraCea engaged BDO as its new independent registered public accounting firm. Prior to engaging BDO, NutraCea had not consulted BDO regarding the application of accounting principles to a specified transaction, completed or proposed, the type of audit opinion that might be rendered on our financial statements or a reportable event, nor did NutraCea consult with BDO regarding any disagreements with NutraCea’s prior auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure, which disagreements, if not resolved to the satisfaction of the prior auditor, would have caused it to make a reference to the subject matter of the disagreements in connection with its reports. Item 9A. Controls and Procedures Restatement The Company’s Consolidated Financial Statements for fiscal 2006 and 2007 and quarterly financial information for the first three quarterly periods in fiscal 2008 and all quarters of fiscal 2007 were restated to correct errors and irregularities. The Audit Committee concluded that the errors and irregularities were primarily the result of an ineffective control environment which, among other things, permitted the following to occur: ● recording of improper accounting entries; and ● withholding information from, and providing of improper explanations and supporting documentation to, the Company’s Audit Committee and Board of Directors, as well as its independent registered public accountants. 44 Index Management, with the assistance of numerous experienced accounting consultants (other than its firm of independent registered public accountants) that the Company retained to assist the Chief Financial Officer with the restatement efforts, continued to review the Company’s accounting practices and identified additional errors and irregularities, which were corrected in the restatement of fiscal 2006, 2007 and the first three quarters of fiscal 2008. Evaluation of Disclosure Controls and Procedures An evaluation of the effectiveness of the design and operation of our “disclosure controls and procedures” (as such term is defined in Rule13a-15(e)) under the Securities Exchange Act of 1934 (“Exchange Act”) was performed as of December 31, 2009, under the supervision and with the participation of our current management, including our current Chief Executive Officer and Chief Financial Officer. Our disclosure controls and procedures have been designed to ensure that information we are required to disclose in reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC’s rules and forms and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosures. Based on this evaluation, our current Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were not effective as of December 31, 2009 because of the material weakness described below. The Company performed additional analyses and other post-closing procedures to ensure that our Consolidated Financial Statements contained within this Annual Report were prepared in accordance with GAAP. Accordingly, management believes that the Consolidated Financial Statements included in this Annual Report fairly present in all material respects our financial position, results of operations and cash flows for the periods presented. Management Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules13a-15(f) and 15d-15(f) under the Exchange Act and for the assessment of the effectiveness of internal control over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. The Company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention, or timely detection, of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of current management, including our current Chief Executive Officer and Chief Financial Officer, we conducted an assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009. In making this assessment, management used the criteria set forth in the framework established by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) entitled “Internal Control-Integrated Framework.” As a result of the material weakness described below, our management concluded that as of December 31, 2009 we did not maintain effective internal control over financial reporting based on the criteria established in Internal Control – Integrated Framework, issued by COSO. A “material weakness” is a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. A “control deficiency” exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. 45 Index Management identified the following material weakness in the Company’s internal control over financial reporting as of December 31, 2009: ● Due to additional work hours required to 1) restate the Company’s financial statements for 2006, 2007 and all quarters of 2008 and 2007; and 2) restructure the Company in its Chapter 11 Reorganization, the Company had inadequate staffing to allow it to file in a timely manner its Quarterly Reports on Form 10-Q for 2009 and 2010 andits Annual Report on Form 10-K for 2009. PLAN FOR REMEDIATION Management intends to hire additional financial resources through a combination of outside consultants and possible permanent additions to the accounting and reporting compliance staff. A new Chief Financial Officer joined the Company in June 2010 (see Note 26 to the Consolidated Financial Statements included herein) and with the assistance of the Audit Committee of the Board ofDirectorshas assessed the Company's staffing requirements in order to remediate the above material weakness. With the filing ofthe Company's2009 and 2010 financial reports, management feels that significant progresshas beenmade. In addition, because the Chapter 11 Reorganization process has been completed, more effort and focus can be directed to financial reporting. REMEDIATED MATERIAL WEAKNESSES FROM DECEMBER 31, 2008 To remediate the material weaknesses in our internal control over financial reporting described in our 2008 Annual Reports on Form 10-K, the Company implemented the remedial measures described below. In addition, the Company plans to continue evaluation of its controls and procedures and may, in the future, implement additional enhancements. The Company’s failure to maintain an adequate control environment and have appropriate staffing resources contributed significantly to each of the material weaknesses described in the Company’s 2008 Annual Report on Form 10-K and the Company’s inability to prevent or detect material errors in its Consolidated Financial Statements and disclosures. The Company implemented the following remediation measures for the below mentioned material weaknesses: Control environment The Company has reinforced on a regular basis through monthly staff meetings with its employees the importance of raising any concerns, whether they are related to financial reporting, compliance with the Company’s ethics policies or otherwise, and using the existing communication tools available to them, including the Company’s hotline. It is the Company’s intention to foster an environment that should facilitate the questioning of accounting procedures and reinforce the ability and expectation of employees to raise issues to the Board of Directors if their questions or concerns are not resolved to their satisfaction. We have strengthened our corporate governance process through the following: 1) hiring of an outside counsel to assist management in timely recordingboard meeting minutes, 2)emphasizing adherence toboard of directors committee charters, 3) holding in personquarterly board of directors meetings, 4) providingsufficient explanations and supporting documentation to, the Company's Audit Committee and Board of Directorsto enable the Board of Directors to make well informed decisions, and 5)emphasizing through communication and training, adherence to the Company'scode of business conduct and ethics policy. Revenue recognition and complex transactions The Company implemented a process of consultation with outside consultants in analyzing complex transactions.The Company re-enforced through communication and trainingthe need for proper documentation and analysis of each significant transaction ascontemplated byin each agreement.Accounting position papers are prepared in a timely manner on complex revenue transactions and are cleared with the Company’s independent auditors for appropriate accounting. We recognize that continued improvement in our internal controls is necessary and are committed to continuing our significant investments as necessary to make these improvements in our internal controls over financial reporting. 46 Index Changes in Internal Control Over Financial Reporting There were changes in our internal control over financial reporting that occurred during the fourth quarter of fiscal 2009 that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. These changes, as more fully described above, were: 1) We scheduled regular board meetings, including in person board meetings. 2) We prepared position papers on complex revenue transactions, as applicable. 3) We implemented a process of engaging outside consultants for analyzing complex transactions. 4) We communicated and trained employees on a regular basis through monthly staff meetings concerning financial reporting and compliance with the Company’s code of business conduct and ethics policies. Item 9B. Other Information None. 47 Index PART III Item 10. Directors, Executive Officers and Corporate Governance The names, the ages as of December 31, 2010 and certain other information about our executive officers and directors are set forth below: Name Age Position W. John Short (3)(4) 61 Chief Executive Officer, and Chairman of the Board Leo G. Gingras 53 Chief Operating Officer and President Jerry Dale Belt 53 Chief Financial Officer and Executive Vice President Colin Garner 52 Senior Vice President of Sales David Bensol (2)(3) 55 Director Edward L. McMillan (1)(3) 65 Director James C. Lintzenich (1)(4) 56 Director John Quinn (1)(2) 63 Director Steven W. Saunders (2)(4) 55 Director Kenneth L. Shropshire (3)(4) 55 Director Member of the Audit Committee. Member of the Compensation Committee. Member of the Nominating/Governance Committee Member of the Executive Committee W. John Short, has served as Chief Executive Officer and Director of NutraCea since October 2009 and from July 2009 until October 2009 he served as our President.In 2008 and 2009, as CEO and Managing member of W John Short & Associates, LLC, Mr. Short was engaged as a management consultant, Advisory Board Member and/or Director to several companies including SRI Global Imports Inc., G4 Analytics Inc and Unifi Technologies Inc.From April 2006 through December 2007, Mr. Short was the Chief Executive Officer of Skip’s Clothing Company.From January 2004 through December 2005 Mr. Short was engaged as an advisor by the Government of El Salvador to assist in the restructuring of that country’s apparel industry in relation to the elimination of global apparel quotas.Mr. Short has held senior positions with financial services and consumer products businesses in North America, South America, Asia and Europe including over a decade in international corporate banking with Citibank N.A. in New York, Venezuela, Ecuador and Hong Kong.The Board believes that Mr. Short's experience in the financial services and consumer products industry, including his over 35 years of management experience in this industry, his expansive network of contacts and relationships in this industry, his detailed knowledge of our business structure and our products, and his experience as the Chief Executive Officer of the Company, are the attributes, skills, experiences and qualifications that allow Mr. Short to make a valuable contribution as one of our directors. Leo G. Gingras, has served as our Chief Operating Officer since April 2007 and our President as of October 2009.Prior to joining NutraCea, Mr. Gingras served as Vice President of Soy Processing and Technical Services for Riceland Foods, a major rice and soybean processor, from November 2000 until March 2007.Before November 2000, Mr. Gingras held various positions at Riceland Foods, including Manager of Oil Operations and Quality Assurance Manager.During his appointments at Riceland Foods, Mr. Gingras oversaw several hundred employees and business units with sales over $320 million.Prior to Mr. Gingras’ employment at Riceland Foods, he was the Research and Development Manager at Lou Ana Foods, Inc., a company with annual sales of $120 million that processes, packages and markets edible oils. Jerry Dale Belt, has served as our Chief Financial Officer, Chief Accounting Officer and Executive Vice President since June 15, 2010.Mr. Belt, is a Certified Public Accountant, a Certified Turnaround Professional, and a Certified Insolvency and Restructuring Advisor with thirty years experience in finance and accounting in both public and private industry and has been financial advisor for NutraCea since November 2009.From September 2008 through June 14, 2010, Mr. Belt served as Managing Director of Restructuring for Sierra Consulting Group, a providerof turnaround, receivership, and consulting services.From 2002 through 2008, Mr. Belt served as Managing Director for FTI Consulting, Inc., a global business advisory firm. Mr. Belt began his restructuring career in 1999 with PricewaterhouseCoopers.Mr. Belt has consulted with companies ranging from startups to large multi-national enterprises.Prior to 1999, Mr. Belt served for 15 years in numerous senior management positions in privately held enterprises.From 1978 to 1984 Mr. Belt spent 6 years in the audit group of Cooper’s & Lybrand, conducting attestation services for large corporations. 48 Index Colin Garner, has served as our Senior Vice President of Sales since September 1, 2010.A seasoned sales and marketing professional Garner brings 25 years of sales experience in the technical food ingredients markets in the U.S., Canada, Latin America, Europe, Asia and the Pacific Rim.Garner is responsible for leading the Company’s global sales initiatives for its stabilized rice bran products.Over the course of his career, Garner has held several senior level positions with a number of recognized food ingredient manufacturers and distribution companies, most recently with Premium Ingredients International from 2009 to 2010, where he was Director of Business Development/Sales.Previous positions include Director of Global Business Development for Kerry Ingredients & Flavors from 2007 to 2009 and Vice President, Americas at Chaucer Foods Incorporated from 2004 to 2007. David S. Bensol, has served as one of our directors since March 2005. Mr. Bensol currently is President of Bensol Realty Corp and a management consultant. Mr. Bensol was the former CEO of Critical Home Care, which recently merged with Arcadia Resources, Inc. (AMEX: KAD) Mr. Bensol was the Executive Vice President and Director of Arcadia Resources from May 2004 until his resignation from those positions in December 2004. In 2000, Mr. Bensol founded what eventually became Critical Home Care, through a series of acquisitions and mergers. From 1979 to 1999 Mr. Bensol founded several public and private companies which became industry leaders in the areas of home medical equipment providers, acute care pharmacy providers and specialty support surface providers. Mr. Bensol served on various committees during his tenure at Arcadia including the Audit and Compensation Committees.Mr. Bensol received a BS Pharm. from St. Johns University, New York, and became a registered pharmacist in 1978. The Board believes that Mr. Bensol’s experience in founding public and private companies which became industry leaders, his over 25 years of management experience in this industry, his expansive network of contacts and relationships in this industry, his management experience with other companies, and his detailed knowledge of our business structure and our products, are the attributes, skills, experiences and qualifications that allow Mr. Bensol to make a valuable contribution as one of our directors. James C. Lintzenich, served as our Interim Chief Executive Officer from March 2009 until October 2009. He served as a director of Rice X Company since 2003 and director of NutraCea since October 2005. Mr. Lintzenich served as our Interim Principal Financial Officer and Interim Chief Accounting Officer since August 2009 through October 2009. Mr. Lintzenich has been a director of The RiceX Company from June 2003. From August 2000 to April 2001 Mr. Lintzenich served as President and Chief Operating Officer of SLM Corporation (Sallie Mae), an educational loan institution. From December 1982 to July 2000, Mr. Lintzenich held various senior management and financial positions including Chief Executive Officer and Chief Financial Officer of USA Group, Inc., a guarantor and servicer of educational loans. Mr. Lintzenich currently serves on the Board of Directors of the Lumina Foundation for Education.The Board believes that Mr. Lintzenich’s vast experience holding senior management and financial positions in various industries, his over 30 years of management experience in this industry, his expansive network of contacts and relationships in this industry, his board experience with The RiceX Company, his detailed knowledge of our business structure and our products, and his experience as the former Interim Chief Executive Officer, Interim Principal Financial Officer and Interim Chief Accounting Officer, are the attributes, skills, experiences and qualifications that allow Mr. Lintzenich to make a valuable contribution as one of our directors. Edward L. McMillan, has served as one of our directors since October 2005. He has also been a director of The RiceX Company since July 2004. From January 2000 to present Mr. McMillan has owned and managed McMillan LLC, a transaction consulting firm which provides strategic consulting services and facilitates mergers and/or acquisitions predominantly to food and agribusiness industry sectors. From June 1969 to December 1987 he was with Ralston Purina, Inc. and Purina Mills, Inc. where he held various senior level management positions including marketing, strategic planning, business development, product research, and business segment management.From January 1988 to March 1996, McMillan was President and CEO of Purina Mills, Inc. From August 1996 to July 1997, McMillan presented a graduate seminar at Purdue University.From August 1997 to April 1999 he was with Agri Business Group, Inc.Mr. McMillan currently serves on the boards of directors of Balchem, Inc. (NASDAQ:BCPC), Durvet, Inc., Newco Enterprises, Inc., CHB LLC., and Pennfield, Inc.Mr. McMillan also serves as a member of the Board of Trustees of the University of Illinois and as Chair of the University of Illinois Research Park, LLC. The Board believes that Mr. McMillan’s experience as a transaction and strategic consultant in the food and agribusiness industry sectors, his over 30 years of management experience in this industry, his expansive network of contacts and relationships in this industry,his outside board experience with The RiceX Company, Balchem, Inc., Durvet, Inc., Newco Enterprises, Inc., CHB LLC and Pennfield, Inc., his position as a Member of the Board of Trustees of the University of Illinois, and his detailed knowledge of our business structure and our products, are the attributes, skills, experiences and qualifications that allow Mr. McMillan to make a valuable contribution as one of our directors. 49 Index John J. Quinn, was appointed to the Board of Directors effective April 9, 2010.Mr. Quinn,is a Certified Public Accountant and has spent the majority of his 40 plus year career in the public accounting business as an Assurance Partner with PricewaterhouseCoopers LLP (“PwC”) and Ernst & Young LLP (“E&Y”).Since 2008, Mr. Quinn has been a management consultant. Mr. Quinn retired from PwC in 2008, where he performed as an assurance partner from 1998 to 2008, served in the National Office—Assurance Services in New York from 2006 to 2008 and as the Office Managing Partner in Indianapolis from 1999 to 2006. From 1993 to 1997, he was Director, Executive Vice-President and Chief Financial Officer of Standard Management Corporation, a publicly-held financial services company with US and international operations.Prior to this, Mr. Quinn spent the first 24 years of his career in E&Y’s Indianapolis office serving a variety of clients.Mr. Quinn served on the boards of Central Indiana Community Foundation, a $600 million foundation from 2002 to 2010, where he served as Chairman of the Board and Chairman of the Audit and Finance Committee, and Legacy Fund, Inc., an affiliated foundation. Mr. Quinn is a graduate of the University of Notre Dame (cum laude) and the Kellogg Executive Program at Northwestern University. The Board believes that Mr. Quinn’s experience as a Certified Public Accountant, including working 40 plus years in the public accounting sector, his current position as chairman of the Audit Committee, his management experience with a publicly-held financial services company, his outside board experience with Central Indiana Community Foundation and Legacy Fund, Inc., and his detailed knowledge of our business structure and our products, are the attributes, skills, experiences and qualifications that allow Mr. Quinn to make a valuable contribution as one of our directors. Steven W. Saunders, has served as one of our directors since October 2005. He was a director of The RiceX Company from August 1998 to October 2005. Mr. Saunders has been President of Saunders Construction, Inc., a commercial construction firm, since February 7, 1991, and President of Warwick Corporation, a business-consulting firm, since 1992.The Board believes that Mr. Saunders’ experience as an executive for nearly 20 years, his prior outside board experience with The RiceX Company, and his detailed knowledge of our business structure and our products, are the attributes, skills, experiences and qualifications that allow Mr. Saunders to make a valuable contribution as one of our directors. Kenneth L. Shropshire, has served as one of our directors since April 2006. Mr. Shropshire has been a professor at the Wharton School of the University of Pennsylvania since 1986; in this capacity serving as a David W. Hauck professor since 2001, the chair of the Department of Legal Studies from 2000 to 2005, and the faculty director of the Sports Business Initiative since 2004. Mr. Shropshire was of counsel at the law firm of Van Lierop, Burns & Bassett, LLP, from 1998 to 2004 and has been a practicing attorney in Los Angeles, California, focusing on sports and entertainment law. Mr. Shropshire has also taught coursework at the University of Pennsylvania School of Law, the University of San Diego School of Law and Southwestern University School of Law.Mr. Shropshire currently is a member of the board of directors of Valley Green Bank.The Board believes that Mr. Shropshire’s experience as a professor at the Wharton School of the University of Pennsylvania for almost 25 years and a lecturer at various law schools, including the University of Pennsylvania School of Law, his outside board experience with Valley Green Bank, and his detailed knowledge of our business structure and our products, are the attributes, skills, experiences and qualifications that allow Mr. Shropshire to make a valuable contribution as one of our directors. The term of office of each person elected as a director will continue until the next annual meeting of shareholders or until his or her successor has been elected and qualified. 50 Index Audit Committee Our board of directors has a separately-designated standing audit committee (the “Audit Committee”).The Audit Committee assists the full board of directors in its general oversight of our financial reporting, internal controls, and audit functions, and is directly responsible for the appointment, compensation and oversight of the work of our independent registered public accounting firm.The current members of the Audit Committee are John Quinn (Chairman), James Lintzenich and Edward McMillan.Our board of directors has determined that Mr. Quinn and McMillan are “independent” as defined by the applicable NASDAQ listing rules, the Sarbanes-Oxley Act of 2002 and the regulations of the Securities and Exchange Commission (“SEC”), and that Mr. Lintzenich and Quinn each qualify as an “audit committee financial expert” as defined in such regulations.Mr. Lintzenich is not “independent” for purposes of NASDAQ’s audit committee standards because he served as our Interim Chief Executive Officer, Interim Principal Financial Officer and Interim Chief Accounting Officer from March 2009 to October 2009. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, requires NutraCea’s directors, executive officers and beneficial owners of more than 10% of a registered class of NutraCea’s equity securities to file with the Securities and Exchange Commission (“SEC”), initial reports of ownership and reports of changes in ownership of NutraCea’s common stock and other equity securities. Directors, executive officers and greater than 10% beneficial owners are required by SEC regulation to furnish NutraCea with copies of all Section 16(a) reports they file. Based solely on the review of the copies of such forms furnished to NutraCea and written representations that no other reports were required, NutraCea believes that all reporting requirements under Section 16(a) for the fiscal year ended December 31, 2009 were met in a timely manner by the directors, executive officers and greater than 10% beneficial owners. Code of Business Conduct and Ethics The Board has adopted a Code of Business Conduct and Ethics that applies to all directors, officers and employees of NutraCea. NutraCea will provide any person, without charge, a copy of this Code. Requests for a copy of the Code may be made by writing to NutraCea at NutraCea at 6720 North Scottsdale Road Suite 390, Scottsdale, Arizona 85253, Attention: Chief Financial Officer. Item 11.Executive Compensation Summary Compensation Table The following table sets forth information regarding compensation earned in or with respect to our fiscal years 2009 and 2008 by: ● each person who served as our Chief Executive Officer in 2009; ● our two most highly compensated executive officers, other than our Chief Executive Officer, who were serving as executive officers at the end of 2009; and ● each other person that served as an executive officer in 2009 who was one of our two most highly compensated executive officers in 2009. 51 Index We refer to these officers collectively as our named executive officers: Name and Principal Position Year Salary Bonus Stock Awards ($) (1) Option Awards ($) (2) All Other Compensation Total W. John Short, Chief Executive Officer (5) $ $
